--------------------------------------------------------------------------------

Exhibit 10.2






EXCHANGE AGREEMENT


This Exchange Agreement (this “Agreement”) is made and entered into as of April
15, 2019, by and among Barry Diller (“Mr. Diller”), The Diller Foundation d/b/a
The Diller – von Furstenberg Family Foundation (the “Family Foundation”),
Liberty Expedia Holdings, Inc., a Delaware corporation (“Liberty Expedia”), and
Expedia Group, Inc., a Delaware corporation (“Expedia Group”).


RECITALS


WHEREAS, simultaneously with the execution of this Agreement, Expedia Group,
Liberty Expedia, LEMS I LLC, a single member Delaware limited liability company
and wholly owned subsidiary of Expedia Group (“Merger LLC”), and LEMS II Inc., a
Delaware corporation and wholly owned subsidiary of Merger LLC (“Merger Sub”),
are entering into the Agreement and Plan of Merger, dated the date hereof (as
amended pursuant to its terms, the “Merger Agreement”), pursuant to which, upon
the terms and subject to the conditions set forth therein (i) Merger Sub will
merge with and into Liberty Expedia (the “Merger”), with Liberty Expedia
surviving the Merger, and (ii) immediately following the Merger, Liberty
Expedia, as the surviving corporation in the Merger and a wholly owned
subsidiary of Merger LLC, will merge with and into Merger LLC (the “Upstream
Merger”, and together with the Merger, the “Combination”), with Merger LLC
surviving the Upstream Merger;


WHEREAS, in connection with the Combination, Mr. Diller has requested, and
Expedia Group has agreed, that Mr. Diller and the Family Entity (defined below)
and, if the Foundation Participation Election (as defined below) is made, the
Family Foundation exchange with Liberty Expedia on a one-to-one basis certain
shares of Parent Common Stock owned by each of Mr. Diller, the Family Entity and
the Family Foundation for shares of Parent Class B Common Stock owned by the
Class B Stockholder (defined below) on the terms and subject to the conditions
set forth herein;


WHEREAS, the consummation of the BD Exchange (defined below) shall be mutually
interdependent with and (subject to the Merger Agreement) a condition precedent
to the Combination Closing (defined  below);


WHEREAS, simultaneously with the execution of this Agreement, (i) Liberty
Expedia, LEXEB, LLC, a Delaware limited liability company and a wholly-owned
subsidiary of Liberty Expedia (“LEXEB” or the “Class B Stockholder”), LEXE
Marginco, LLC, a Delaware limited liability company and a wholly-owned
subsidiary of Liberty Expedia (“Marginco”), Expedia Group and Mr. Diller are
entering into the Governance Agreement Termination Agreement, dated the date
hereof, pursuant to which, upon the terms and subject to the conditions set
forth therein, the Amended and Restated Governance Agreement by and among
Expedia Group, Qurate Retail, Inc., a Delaware corporation (f/k/a Liberty
Interactive Corporation) (“Qurate Retail”), and Mr. Diller, dated as of December
20, 2011 (the “Governance Agreement”), as assigned to Liberty Expedia pursuant
to the Assignment and Assumption of Governance Agreement, dated as of November
4, 2016 (the “Governance Agreement Assignment,” and the Governance Agreement as
so assigned pursuant to the Governance Agreement Assignment, the “Assigned
Governance Agreement”), by and among Expedia Group, Qurate Retail, Marginco,
LEXEB, Mr. Diller and Liberty Expedia, will terminate upon the Combination
Closing, and the parties thereto shall have no further rights and obligations
thereunder and (ii) Expedia Group and Mr. Diller are entering into a Second
Amended and Restated Governance Agreement (the “New Governance Agreement”)
attached hereto as Exhibit A, setting forth certain agreements between Mr.
Diller and Expedia Group, effective following the Combination Closing; and



--------------------------------------------------------------------------------



WHEREAS, simultaneously with the execution of this Agreement, Liberty Expedia,
LEXEB, Marginco and Mr. Diller are entering into the Stockholders Agreement
Termination Agreement, dated the date hereof, pursuant to which, upon the terms
and subject to the conditions set forth therein, the Amended and Restated
Stockholders Agreement by and between Qurate Retail and D, dated as of December
20, 2011 (the “Stockholders Agreement”), as assigned to Liberty Expedia pursuant
to the Assignment and Assumption of Stockholders Agreement, dated as of November
4, 2016 (the “Stockholders Agreement Assignment”), by and among Liberty Expedia,
Marginco, LEXEB, Qurate Retail and Mr. Diller, and as amended by Amendment No. 1
to Stockholders Agreement, dated as of November 4, 2016 (the “Stockholders
Agreement Amendment”, and the Stockholders Agreement as so assigned pursuant to
the Stockholders Agreement Assignment and as so amended by the Stockholders
Agreement Amendment, the “Assigned and Amended Stockholders Agreement”), by and
between Liberty Expedia and Mr. Diller (each on behalf of itself or himself, as
applicable, and the members of their respective Stockholder Groups (defined in
the Assigned and Amended Stockholders Agreement)), will terminate upon the
Combination Closing, and the parties thereto shall have no further rights and
obligations thereunder.


NOW THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.          Definitions.  Capitalized terms used but not defined in this
Agreement have the respective meanings assigned to those terms in the Merger
Agreement.  In addition:


(a)          “Combination Closing” means the closing of the Combination pursuant
to the Merger Agreement.


(b)          “Common Exchange Shares” means the BD Common Exchange Shares
together with any Foundation Common Exchange Shares.


(c)          “Class B Exchange Shares” means the BD Class B Exchange Shares
together with any Foundation Class B Exchange Shares.


(d)          “Exchange” means the BD Exchange together with, if the Foundation
Participation Election is made, the Foundation Exchange.


(e)          “Exchange Party” means each of Mr. Diller, the Family Entity, the
Family Foundation and Liberty Expedia.


(f)          “Family Entity” shall mean that entity identified on Schedule 1.


(g)      “Foundation Closing” shall mean the consummation and closing of, if the
Foundation Participation Election is made, the Foundation Exchange.


2

--------------------------------------------------------------------------------



(h)          “Foundation Limit” means the Aggregate Limit minus the number of BD
Common Exchange Shares specified in the Exchange Notice.


(i)          “Foundation Participation Election” means, and shall be deemed to
have been made upon, delivery to Liberty Expedia of the Exchange Notice in
accordance with Section 2(b) duly executed by the Family Foundation for a
specified number of shares of Parent Class B Common Stock to be exchanged by it
at the Exchange Closing, such number of shares not to exceed the Foundation
Limit.


(j)          “Original Share Number” means (x) 5,523,452 shares of Parent Common
Stock plus (y) the number of shares of Parent Common Stock acquired by Mr.
Diller prior to the Exchange Closing pursuant to the exercise of up to 537,500
vested options to purchase shares of Parent Common Stock held by Mr. Diller as
of the date of this Agreement, with the number of shares delivered to Mr. Diller
upon exercise of such options reduced by the number of shares withheld by Parent
to satisfy the aggregate exercise price (or on an “as if” basis in the event Mr.
Diller elects to pay the exercise price in cash).


(k)      “Permitted Lien” means (i) any Encumbrance under this Agreement, the
Merger Agreement, the Assigned Governance Agreement, the Assigned or Amended
Stockholders Agreement and (ii) any restrictions on transfer arising under
securities Laws of general applicability.


2.          Exchange.


(a)          At the Exchange Closing (defined below), on the terms and subject
to the conditions contained in this Agreement (including after giving effect to
any adjustments in accordance with Section 17(e) hereof):


(i)          Mr. Diller shall, and/or shall cause the Family Entity to, convey,
transfer and deliver to the Class B Stockholder such number of shares of Parent
Common Stock owned of record by Mr. Diller and/or the Family Entity,
respectively, as are specified (or deemed specified pursuant to Section 2(b) or
2(d)(ii)) in the Exchange Notice (defined below), which will not be less than
one (1) share of Parent Common Stock, nor more than the Original Share Number
(the “Aggregate Limit”) (such shares of Parent Common Stock so delivered, the
“BD Common Exchange Shares”), free and clear of all Encumbrances other than
Permitted Liens and, in exchange therefor, Liberty Expedia shall cause the Class
B Stockholder to convey, transfer and deliver to (A) Mr. Diller such number of
shares of Parent Class B Common Stock owned by the Class B Stockholder that is
equal to the number of BD Common Exchange Shares delivered by Mr. Diller (the
transactions described in this clause (A) being the “D Exchange”), and (B) the
Family Entity such number of shares of Parent Class B Common Stock owned by the
Class B Stockholder that is equal to the number of BD Common Exchange Shares
delivered by the Family Entity (the transactions described in this clause (B)
being the “Family Entity Exchange,” and together with the D Exchange, the “BD
Exchange,” and such shares of Parent Class B Common Stock so delivered pursuant
to clauses (A) and (B) above, the “BD Class B Exchange Shares”), in each case
free and clear of all Encumbrances other than Permitted Liens; and


3

--------------------------------------------------------------------------------



(ii)       if the Foundation Participation Election is made, the Family
Foundation shall convey, transfer and deliver to the Class B Stockholder such
number of shares of Parent Common Stock owned by the Family Foundation as are
specified in the Exchange Notice, which will not be more than the Foundation
Limit (such shares of Parent Common Stock so delivered, the “Foundation Common
Exchange Shares”) free and clear of all Encumbrances other than Permitted Liens
and, in exchange therefor, Liberty Expedia shall cause the Class B Stockholder
to convey, transfer and deliver to the Family Foundation such number of shares
of Parent Class B Common Stock owned by the Class B Stockholder that is equal to
the number of Foundation Common Exchange Shares (such shares of Parent Class B
Common Stock so delivered, the “Foundation Class B Exchange Shares”) free and
clear of all Encumbrances other than Permitted Liens (the transactions described
in this clause (ii) being the “Foundation Exchange”).


(b)          No later than five (5) Business Days prior to the date of the
Company Stockholders Meeting, Mr. Diller and, if the Foundation Participation
Election is made, the Family Foundation will deliver to Liberty Expedia written
notice (the “Exchange Notice”), executed by each such party, specifying (x) in
the case of Mr. Diller, the number of shares of Parent Common Stock to be
exchanged by Mr. Diller at the Exchange Closing and, in the case of the Family
Entity, the number of shares of Parent Common Stock to be exchanged by the
Family Entity at the Exchange Closing, in each case, in accordance with the
conditions contained in Section 2(a)(i) and (y) in the case of the Family
Foundation, the number of shares of Parent Common Stock to be exchanged at the
Exchange Closing in accordance with the conditions contained in Section
2(a)(ii); provided, however, that if Mr. Diller fails to deliver the Exchange
Notice in accordance with this sentence, then the Exchange Notice will be deemed
to specify only one share of Parent Common Stock to be exchanged only by Mr.
Diller at the Exchange Closing. Mr. Diller shall and shall cause the Family
Entity to, and, if the Foundation Participation Election is made, the Family
Foundation shall, respectively, deliver and exchange (in accordance with Section
2(a)) at the Exchange Closing the number of shares of Parent Common Stock
specified in the Exchange Notice.


(c)         For avoidance of doubt, no Foundation Participation Election shall
be made and the Family Foundation will have no rights under this Agreement,
including the right to exchange Foundation Common Exchange Shares pursuant to
Section 2(a)(ii), in the absence of the delivery of such written notice executed
by the Family Foundation pursuant to and in accordance with Section 2(b).


4

--------------------------------------------------------------------------------



(d)          The consummation and closing of the BD Exchange and, if the
Foundation Participation Election is made, the Foundation Exchange will take
place simultaneously (the “Exchange Closing”) and at the location of the
Combination Closing at such time as is immediately prior to the Combination
Closing; provided, however, that the conditions set forth in Sections 7, 8, 9,
and, if the Foundation Participation Election has been made, 10 shall have been
satisfied (or waived by the party entitled to the benefit of same); provided,
further, that:


(i)          if the Foundation Participation Election has been made and each of
the conditions to the closing of the BD Exchange are satisfied (or waived by the
party entitled to the benefit thereof) (the date of such satisfaction (or
waiver), the “BD Satisfaction Date”) but the conditions to the Foundation
Closing are not satisfied (or waived by the party entitled to the benefit
thereof) or (despite such conditions having been satisfied and Liberty Expedia
and Mr. Diller being ready, willing and able to close) the Family Foundation
fails to consummate the Foundation Closing on the date that the BD Exchange
would otherwise close in accordance with the terms of this Agreement (the
“Scheduled Closing Date), then the Exchange Closing in respect of the BD
Exchange will occur on the sixth (6th) Business Day following the Scheduled
Closing Date (subject to the satisfaction (or waiver by the party entitled to
the benefit thereof) of each of the conditions to the BD Exchange to be
satisfied on such date notwithstanding any failure of the Foundation Exchange to
occur for the reasons described above, and in the event that the Foundation
Exchange fails to occur on or prior to such sixth (6th) Business Day following
the Scheduled Closing Date, references in this Agreement to the Exchange Closing
will mean the consummation (on the terms and subject to the conditions in this
Agreement) of the BD Exchange only and none of Liberty Expedia or the Class B
Stockholder shall have any obligations to the Family Foundation (including the
deliveries to the Family Foundation set forth in Section 3) and the Family
Foundation will cease to have any rights to exchange shares of Parent Common
Stock for Parent Class B Common Stock under this Agreement; provided, that,
notwithstanding the foregoing, if the Family Foundation shall have notified each
of the other Exchange Parties prior to 8:00 a.m., New York, New York time on the
fifth (5th) Business Day following the Scheduled Closing Date that it is ready,
willing and able to consummate the Foundation Exchange (the “Foundation Closing
Notice”), then the Exchange Closing will occur on the date of delivery of such
Foundation Closing Notice (or, if closing on such date of delivery is not
reasonably practicable, the next Business Day), subject to the satisfaction (or
waiver by the party entitled to the benefit thereof) of the conditions to the
Exchange to be satisfied on such date; and


(ii)          if the number of shares of Parent Common Stock specified in the
Exchange Notice to be delivered by Mr. Diller or the Family Entity at the
Exchange Closing includes any shares to be issued upon Mr. Diller’s exercise of
BD Options (such shares so specified, the “BD Option Shares”) and at the time of
the Exchange Closing such BD Option Shares are not owned by either Mr. Diller or
the Family Entity, then the number of shares of Parent Common Stock specified in
the Exchange Notice shall, for all purposes of this Agreement, be deemed to not
include such BD Option Shares not owned.


5

--------------------------------------------------------------------------------



(e)          The parties acknowledge and agree, and Mr. Diller acknowledges and
agrees for himself and on behalf of the Family Entity, that each of the D
Exchange, the Family Entity Exchange and the Foundation Exchange is a
transaction intended to qualify, for U.S. federal income tax purposes, as a
tax-free exchange pursuant to Section 1036(a) of the Code.  Except to the extent
otherwise required pursuant to a “determination” (within the meaning of Section
1313(a) of the Code), Liberty Expedia, Expedia Group, the Family Foundation and
Mr. Diller agree not to, and Mr. Diller shall cause the Family Entity not to,
take any position on any Tax Return, or take any position for Tax purposes, that
is inconsistent with each of the D Exchange, the Family Entity Exchange and the
Foundation Exchange qualifying as a tax-free exchange under Section 1036(a) of
the Code; provided, however, that in the event of a Rescission (defined below),
Liberty Expedia, Expedia Group, the Family Foundation and Mr. Diller shall not,
and Mr. Diller shall cause the Family Entity not to, take any position on any
Tax Return, or take any position for Tax purposes, that is inconsistent with the
D Exchange, the Family Entity Exchange, the Foundation Exchange and any exchange
effecting a Rescission (a “Rescission Exchange”) qualifying either as (A)
disregarded transactions or as tax-free exchanges under Section 1036(a) of the
Code, to the extent the D Exchange, the Family Entity Exchange or the Foundation
Exchange, as applicable, and a corresponding Rescission Exchange occur in the
same tax year, or (B) as tax-free exchanges under Section 1036(a) of the Code,
to the extent the D Exchange, the Family Entity Exchange or the Foundation
Exchange, as applicable, and a corresponding Rescission Exchange occur in
different tax years.


3.          Exchange Closing.


(a)          At the Exchange Closing, (i) the Class B Stockholder will deliver
or cause to be delivered a single stock certificate representing all of the
Class B Exchange Shares accompanied by duly executed instruments of transfer,
including any required transfer stamps affixed thereto, (x) to Mr. Diller with
such instrument of transfer covering such number of BD Class B Exchange Shares
as is equal to the number of BD Common Exchange Shares delivered by Mr. Diller
in the D Exchange, (y) to the Family Entity with such instrument of transfer
covering such number of BD Class B Exchange Shares as is equal to the number of
BD Common Exchange Shares delivered by the Family Entity in the Family Entity
Exchange, and (z) if the Foundation Participation Election is made, to the
Family Foundation with such instrument of transfer covering such number of
Foundation Class B Exchange Shares as is equal to the number of Foundation
Common Exchange Shares delivered by the Foundation in the Foundation Exchange,
and (ii) (x) Mr. Diller shall, and shall cause the Family Entity to, deliver to
the Class B Stockholder the BD Common Exchange Shares owned by it in
non-certificated book-entry form and (y) if the Foundation Participation
Election is made, the Family Foundation will deliver to the Class B Stockholder
the Foundation Common Exchange Shares in non-certificated book-entry form, in
each case, accompanied by duly executed instruments of transfer (or a
confirmation from Expedia Group’s transfer agent of a book-entry transfer of
such shares) including, without limitation, any required transfer stamps affixed
thereto.


(b)          At the Exchange Closing, (i) Liberty Expedia shall cause the Class
B Stockholder to deliver to each of Mr. Diller, the Family Entity and, if the
Foundation Participation Election shall have been made, the Family Foundation,
and (ii) Mr. Diller shall, and shall cause the Family Entity to, and, if the
Foundation Participation Election shall have been made, the Family Foundation
shall, each deliver to the Class B Stockholder, a duly executed certificate of
non-foreign status, substantially in the form of the applicable sample
certification set forth in Treasury Regulation Section 1.1445-2(b)(2)(iv) (it
being understood that if the Class B Stockholder is a disregarded entity within
the meaning of Treasury Regulations Section 1.1445-2(b)(2)(iii), then such
certificate shall be from the Person that is treated as the owner of the Class B
Stockholder).


6

--------------------------------------------------------------------------------



(c)          At the Exchange Closing, the Class B Stockholder, Mr. Diller and,
if the Foundation Participation Election shall have been made, the Family
Foundation, will duly execute and deliver a cross receipt acknowledging the
receipt by Mr. Diller (on behalf of himself and the Family Entity, respectively)
of the BD Class B Exchange Shares and, if the Foundation Participation Election
is made, the receipt by the Family Foundation of the Foundation Class B Exchange
Shares, and the receipt by the Class B Stockholder of the Common Exchange
Shares.


(d)          If, following the Exchange Closing, the Combination Closing does
not occur prior to 11:59 p.m., New York City time, on the same day as the
Exchange Closing, the parties hereto agree (and Mr. Diller agrees on behalf of
himself and on behalf of the Family Entity) that, for all purposes hereunder or
otherwise: (i) the Exchange will be automatically rescinded and treated as if
neither the Exchange nor the Exchange Closing had ever occurred (the
“Rescission”); (ii) each such Person hereby waives, and no Person (including
each Exchange Party) shall have, any rights, duties or obligations of any kind
(other than rights, duties or obligations to effect the Rescission) in respect
of the Exchange to receive or retain, in the case of Mr. Diller, the Family
Entity and the Family Foundation, any Class B Exchange Shares and, in the case
of the Class B Stockholder, any Common Exchange Shares; (iii) Mr. Diller will
return and will cause the Family Entity to return and, if the Foundation
Participation Election is made, the Family Foundation will return to the Class B
Stockholder the certificates representing the BD Class B Exchange Shares and the
Foundation Class B Exchange Shares, respectively, together with all originally
executed instruments of transfer or, if necessary, newly executed instruments of
transfer, in each case free of all Encumbrances other than Permitted Liens; and
(iv) and the Class B Stockholder will return to Mr. Diller, the Family Entity
and, if the Foundation Participation Election is made, the Family Foundation,
respectively, the certificates representing the BD Common Exchange Shares and
the Foundation Common Exchange Shares (or the Class B Stockholder and Expedia
Group shall direct Expedia Group’s transfer agent to make book entries necessary
to effect the rescission of the Exchange), in each case (x) free of all
Encumbrances other than Permitted Liens and (y) with appropriate instruments of
transfer reasonably necessary to transfer such shares to the other party;
provided, that notwithstanding clause (ii) above, unless and until this
Agreement is terminated in accordance with its terms, the parties hereto agree
(and Mr. Diller agrees on behalf of himself and on behalf of the Family Entity)
that the Exchange Parties shall be obligated to effect the Exchange Closing
(subject to this Section 3(d) and satisfaction (or waiver by the party entitled
to the benefit of the same) of the conditions to the BD Exchange and, if
applicable, the Foundation Exchange) again at a subsequent date and time as soon
as reasonably practicable and prior to the termination of the Merger Agreement
(in accordance with the terms of this Agreement as though such prior Exchange
Closing (and related Rescission) had not occurred).


7

--------------------------------------------------------------------------------



4.          Representations.


(a)          Representations of Liberty Expedia.  Liberty Expedia represents and
warrants to Mr. Diller and the Family Foundation that:  (i) the Class B
Stockholder owns of record and beneficially 12,799,999 shares of Parent Class B
Common Stock free and clear of all Encumbrances other than Permitted Liens; (ii)
(x) upon delivery to Mr. Diller of the BD Class B Exchange Shares specified in
Section 2(a)(i)(A) and to the Family Entity of the BD Class B Exchange Shares
specified in Section 2(a)(i)(B) at the Exchange Closing in the manner provided
in this Agreement, Mr. Diller and the Family Entity, as applicable, will have
good and valid title to such BD Class B Exchange Shares so delivered free and
clear of all Encumbrances other than Permitted Liens and Encumbrances created by
Mr. Diller, the Family Entity, the Family Foundation, Expedia Group or any of
their respective Affiliates and (y) if the Foundation Participation Election
shall have been made, upon delivery of the Foundation Class B Exchange Shares to
the Family Foundation at the Exchange Closing in the manner provided in this
Agreement, the Family Foundation will have good and valid title to the
Foundation Class B Exchange Shares free and clear of all Encumbrances other than
Permitted Liens and Encumbrances created by Mr. Diller, the Family Entity, the
Family Foundation, Expedia Group or any of their respective Affiliates; (iii)
Liberty Expedia is a Delaware corporation duly organized, validly existing and
in good standing under the Laws of the State of Delaware, and has full power and
authority to execute and deliver this Agreement and to consummate the Exchange,
any Rescission Exchange and the other transactions contemplated hereby; (iv) the
Class B Stockholder is a Delaware limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Delaware
and has full power and authority to consummate the Exchange, any Rescission
Exchange and the other transactions contemplated by this Agreement; (v) the
Class B Stockholder is disregarded as an entity separate from its owner, Liberty
Expedia, for U.S. federal tax purposes pursuant to Treasury Regulations Section
301.7701-3(b)(1)(ii); (vi) the execution, delivery and performance by Liberty
Expedia of this Agreement and the consummation by Liberty Expedia and the Class
B Stockholder of the Exchange and the other transactions contemplated hereby
have been duly authorized by all necessary corporate or other legal action;
(vii) this Agreement has been duly and validly executed and delivered by Liberty
Expedia and, assuming the due execution and delivery hereof by Mr. Diller, the
Family Foundation and Expedia Group, is a valid and binding agreement of Liberty
Expedia, enforceable in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar Laws affecting creditors’ rights generally, or by principles
governing the availability of equitable remedies; (viii) assuming the accuracy
of the representations and warranties set forth in Sections 4(b)(ix), 4(c)(vi)
and 4(d)(iii), the execution, delivery and performance by Liberty Expedia of
this Agreement and the consummation by Liberty Expedia and the Class B
Stockholder of the Exchange and the other transactions contemplated hereby
requires no action by or in respect of, or filings with, any Governmental
Authority, including filings or notifications required to be made by Liberty
Expedia or the Class B Stockholder pursuant to the HSR Act or any other
Competition Law, in respect of the acquisition by the Class B Stockholder of any
Common Exchange Shares, other than (x) such clearances, consents, approvals,
Orders, licenses, authorizations, registrations, declarations, permits, filings
and notifications as may be required under applicable securities Laws and (y)
any actions or filings under Laws (other than Competition Laws) the absence of
which would not reasonably be expected, individually or in the aggregate, to
have a material adverse effect on the ability of Liberty Expedia or the Class B
Stockholder to consummate the Exchange and the other transactions contemplated
hereby or prevent or materially delay the consummation of the Exchange and the
other transactions contemplated by this Agreement or the Merger Agreement; (ix)
the execution, delivery and performance by Liberty Expedia of this Agreement and
the consummation by Liberty Expedia and the Class B Stockholder of the Exchange
and the other transactions contemplated hereby will not (1) violate any
applicable Law, (2) after giving effect to the waivers contained herein,
conflict with or constitute a default, breach or violation of (with or without
notice or lapse of time, or both) the terms, conditions or provisions of, or
result in the acceleration of (or the creation in any Person of any right to
cause the acceleration of) any performance of any obligation or any increase in
any payment required by, or the termination, suspension, modification,
impairment or forfeiture (or the creation in any Person of any right to cause
the termination, suspension, modification impairment or forfeiture) of any
contract, agreement or instrument to which Liberty Expedia or the Class B
Stockholder is subject, including without limitation the Company Charter, the
Company Bylaws or similar organization documents of any of Liberty Expedia’s
Subsidiaries, including the Class B Stockholder, which would prevent it from
performing any of its obligations hereunder, (3) require any consent by or
approval of or notice to any other Person or entity (other than a Governmental
Authority), except, in the case of clauses (1), (2) and (3), as would not have a
material adverse effect, individually or in the aggregate, on Liberty Expedia’s
or the Class B Stockholder’s ability to consummate the Exchange and the other
transactions contemplated hereby, or prevent or materially delay the
consummation of the Exchange and the other transactions contemplated by this
Agreement or the Merger Agreement; and (x) Liberty Expedia and the Class B
Stockholder are sophisticated investors and accredited investors (as defined in
Rule 501(a) of Regulation D of the Securities Act), with sufficient knowledge
and experience in financial and business matters to evaluate the merits and
risks of the Exchange and the other transactions contemplated hereby, and
Liberty Expedia acknowledges (on behalf of itself and the Class B Stockholder)
that the offer and sale of the Class B Exchange Shares and the Common Exchange
Shares have not been registered under the Securities Act or any securities Laws
of any state and that the Common Exchange Shares may not be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of without
registration under the Securities Act, except pursuant to an exemption from such
registration available under the Securities Act.


8

--------------------------------------------------------------------------------



(b)          Representations of Mr. Diller.  Mr. Diller represents and warrants
to Liberty Expedia and Expedia Group that:  (i) as of the date of this
Agreement, Mr. Diller beneficially owns, and the Family Entity owns of record,
5,083,900 shares of Parent Common Stock and Mr. Diller owns valid, enforceable
and, as of the date hereof, exercisable options to acquire 537,500 shares of
Parent Common Stock (“BD Options”)  upon exercise thereof, in each case free and
clear of all Encumbrances other than Permitted Liens; (ii) as of the date of the
Exchange Closing, the Family Entity will own of record such number of shares of
Parent Common Stock as is specified (or deemed specified pursuant to Section
2(b) or 2(d)(ii)) in the Exchange Notice to be delivered and exchanged by the
Family Entity at the Exchange Closing and Mr. Diller will own of record such
number of shares of Parent Common Stock as is specified (or deemed specified
pursuant to Section 2(b) or 2(d)(ii)) in the Exchange Notice to be delivered and
exchanged by Mr. Diller at the Exchange Closing, in each case, free and clear of
all Encumbrances other than Permitted Liens; (iii) upon delivery of the BD
Common Exchange Shares to the Class B Stockholder at the Exchange Closing in the
manner provided in this Agreement, the Class B Stockholder will have good and
valid title to the BD Common Exchange Shares, free and clear of all Encumbrances
other than Permitted Liens and Encumbrances created by Liberty Expedia or any of
its Affiliates; (iv) Mr. Diller has all requisite legal capacity to execute and
deliver this Agreement and to perform his obligations under this Agreement,
including the consummation of the Exchange, any Rescission Exchange and the
other transactions contemplated hereby; (v) the Family Entity is a trust duly
organized, validly existing and in good standing under the Laws of the State of
New York and has full power and authority to consummate the Exchange, any
Rescission Exchange and the other transactions contemplated hereby; (vi) Mr.
Diller is the settlor, trustee and sole beneficiary of the Family Entity and, as
such, has all requisite legal capacity, power and authority, to take any and all
action on behalf of the Family Entity, with respect to all matters relating to
this Agreement, including the consummation of the Exchange, any Rescission
Exchange and the other transactions contemplated by this Agreement; (vii)
Liberty Expedia shall be entitled to rely on Mr. Diller’s capacity, power and
authority to act on behalf of the Family Entity; (viii) this Agreement has been
duly and validly executed and delivered by Mr. Diller and, assuming the due
execution and delivery hereof by Liberty Expedia and Expedia Group, is a valid
and binding agreement of Mr. Diller, enforceable in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally, or by principles governing the availability of equitable
remedies; (ix) assuming the accuracy of the representations and warranties set
forth in Sections 4(a)(viii) and 4(d)(iii), the execution, delivery and
performance by Mr. Diller and the Family Foundation of this Agreement and the
consummation by Mr. Diller and the Family Entity and, if the Foundation
Participation Election is made, the Family Foundation of the Exchange and the
other transactions contemplated hereby requires no action by or in respect of,
or filings with, any Governmental Authority, including filings or notifications
required to be made by Mr. Diller or the Family Entity pursuant to the HSR Act,
or any other Competition Law in respect of the acquisition by Mr. Diller and/or
the Family Entity of any BD Class B Exchange Shares or the acquisition by the
Family Foundation of any Foundation Class B Exchange Shares, other than (x) such
clearances, consents, approvals, Orders, licenses, authorizations,
registrations, declarations, permits, filings and notifications as may be
required under applicable securities Laws and (y) any actions or filings under
Laws (other than Competition Laws) the absence of which would not reasonably be
expected, individually or in the aggregate, to have a material adverse effect on
the ability of Mr. Diller or the Family Entity to consummate the Exchange and
the other transactions contemplated hereby, or prevent or materially delay the
consummation of the Exchange and the other transactions contemplated by this
Agreement or the Merger Agreement; (x) the execution and delivery of this
Agreement, and the performance by Mr. Diller of this Agreement and the
consummation by Mr. Diller and the Family Entity of the Exchange and the other
transactions contemplated hereby will not (x) violate any applicable Law, (y)
after giving effect to the waivers contained herein, conflict with or constitute
a default, breach or violation of (with or without notice or lapse of time, or
both) the terms, conditions or provisions of, or result in the acceleration of
(or the creation in any Person of any right to cause the acceleration of) any
performance of any obligation or any increase in any payment required by, or the
termination, suspension, modification, impairment or forfeiture (or the creation
in any Person of any right to cause the termination, suspension, modification
impairment or forfeiture) of any contract, agreement or instrument to which Mr.
Diller, the Family Entity or the Family Foundation is subject, which would
prevent Mr. Diller or the Family Entity from performing any of their respective
obligations hereunder, or (z) require any consent by or approval of or notice to
any other Person or entity (other than a Governmental Authority), except, in the
case of clauses (x), (y) and (z), as would not have a material adverse effect,
individually or in the aggregate, on Mr. Diller’s or the Family Entity’s ability
to consummate the Exchange and the other transactions contemplated hereby or
prevent or materially delay the consummation of the Exchange and the other
transactions contemplated by this Agreement or the Merger Agreement; (xi) each
of Mr. Diller and the Family Entity is a sophisticated investor and an
accredited investor (as defined in Rule 501(a) of Regulation D of the Securities
Act), with sufficient knowledge and experience in financial and business matters
to evaluate the merits and risks of the Exchange and the other transactions
contemplated hereby, and Mr. Diller acknowledges (on behalf of himself and the
Family Entity) that the offer and sale of the Class B Exchange Shares and the
Common Exchange Shares have not been registered under the Securities Act or any
securities Laws of any state and that neither the Class B Exchange Shares nor
any Parent Common Shares delivered upon conversion thereof may be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Securities Act, except pursuant to an exemption
from such registration available under the Securities Act; (xii) Mr. Diller is
not aware of any fact, agreement, plan or other circumstance, and has not taken
or failed to take any action, which fact, agreement, plan, circumstance, action
or omission would reasonably be expected to prevent or preclude Mr. Diller from
delivering the D Closing Representation Letter immediately prior to the
Combination Closing; and (xiii) the information supplied by Mr. Diller or on his
behalf (or the Family Entity’s or Family Foundation’s behalf) specifically for
inclusion or incorporation by reference in (A) the Registration Statement will
not, at the time the Registration Statement is filed with the SEC, at each time
at which it is amended and at the time it becomes effective under the Securities
Act, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they are made, not misleading
and (B) the Proxy Statement will not, at the date it is first mailed to the
Liberty Expedia stockholders and at the time of the Company Stockholders
Meeting, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading.


9

--------------------------------------------------------------------------------



(c)          Representations with respect to the Family Foundation.  Each of the
Family Foundation and Mr. Diller represents and warrants to Liberty Expedia and
Expedia Group that:  (i) as of the date of this Agreement, the Family Foundation
owns of record and beneficially 439,552 shares of Parent Common Stock free and
clear of all Encumbrances other than Permitted Liens; (ii) if the Foundation
Participation Election is made, as of the date of the Exchange Closing, the
Family Foundation will own of record and beneficially such number of shares of
Parent Common Stock (if any) as is specified in the Exchange Notice to be
delivered and exchanged by it at the Exchange Closing, free and clear of all
Encumbrances other than Permitted Liens; (iii) if the Foundation Participation
Election is made, upon delivery of the Foundation Common Exchange Shares to the
Class B Stockholder at the Exchange Closing in the manner provided in this
Agreement, the Class B Stockholder will have good and valid title to the
Foundation Common Exchange Shares, free and clear of all Encumbrances other than
Permitted Liens and Encumbrances created by Liberty Expedia or any of its
Affiliates; (iv) the Family Foundation is a nonprofit public benefit corporation
duly organized, validly existing and in good standing under the Laws of the
State of California and has full power and authority to execute and deliver this
Agreement and to consummate the Exchange, any Rescission Exchange and the other
transactions contemplated hereby; (v) this Agreement has been duly and validly
executed and delivered by the Family Foundation and, assuming the due execution
and delivery hereof by Liberty Expedia and Expedia Group, is a valid and binding
agreement of the Family Foundation, enforceable in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally, or by principles governing the availability of equitable
remedies; (vi) assuming the accuracy of the representations and warranties set
forth in Sections 4(a)(viii), 4(b)(ix)  and 4(d)(iii), the execution, delivery
and performance by the Family Foundation of this Agreement and, if the
Foundation Participation Election is made, the consummation by the Family
Foundation of the Exchange and the other transactions contemplated hereby
requires no action by or in respect of, or filings with, any Governmental
Authority, including filings or notifications required to be made by the Family
Foundation pursuant to the HSR Act, or any other Competition Law, in respect of
the acquisition by the Family Foundation of any Foundation Class B Exchange
Shares, other than (x) such clearances, consents, approvals, Orders, licenses,
authorizations, registrations, declarations, permits, filings and notifications
as may be required under applicable securities Laws and (y) any actions or
filings under Laws (other than Competition Laws) the absence of which would not
reasonably be expected, individually or in the aggregate, to have a material
adverse effect on the ability of the Family Foundation, if the Foundation
Participation Election is made, to consummate the Exchange and the other
transactions contemplated hereby or prevent or materially delay the consummation
of the Exchange and the other transactions contemplated by this Agreement or the
Merger Agreement; (vii) the execution, delivery and performance by the Family
Foundation of this Agreement and, if the Foundation Participation Election is
made, the consummation by the Family Foundation of the Exchange and the other
transactions contemplated hereby will not (x) violate any applicable Law, (y)
after giving effect to the waivers contained herein, conflict with or constitute
a default, breach or violation of (with or without notice or lapse of time, or
both) the terms, conditions or provisions of, or result in the acceleration of
(or the creation in any Person of any right to cause the acceleration of) any
performance of any obligation or any increase in any payment required by, or the
termination, suspension, modification, impairment or forfeiture (or the creation
in any Person of any right to cause the termination, suspension, modification
impairment or forfeiture) of any contract, agreement or instrument to which it
is subject, which would prevent it from performing any of its obligations
hereunder, or (z) require any consent by or approval of or notice to any other
Person or entity (other than a Governmental Authority), except in the case of
clauses (x), (y) and (z) as would not have a material adverse effect,
individually or in the aggregate, on the Family Foundation’s, if the Foundation
Participation Election is made, ability to consummate the Exchange and the other
transactions contemplated hereby, or prevent or materially delay the
consummation of the Exchange and the other transactions contemplated by this
Agreement or the Merger Agreement; and (viii) the Family Foundation is a
sophisticated investor and an accredited investor (as defined in Rule 501(a) of
Regulation D of the Securities Act), with sufficient knowledge and experience in
financial and business matters to evaluate the merits and risks of the Exchange
and the other transactions contemplated hereby, acknowledges that the offer and
sale of the Class B Exchange Shares and the Common Exchange Shares have not been
registered under the Securities Act or any securities Laws of any state and that
neither the Class B Exchange Shares nor any Parent Common Shares delivered upon
conversion thereof may be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of without registration under the Securities
Act, except pursuant to an exemption from such registration available under the
Securities Act.


10

--------------------------------------------------------------------------------



(d)          Representations of Expedia Group.  Expedia Group represents and
warrants to Liberty Expedia, the Family Foundation and Mr. Diller that:  (i)
Expedia Group is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware, and has full power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby; (ii) this Agreement has been duly and validly
executed and delivered by Expedia Group and, assuming the due execution and
delivery hereof by Mr. Diller, the Family Foundation and Liberty Expedia, is a
valid and binding agreement of Expedia Group, enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally, or by principles governing the availability of equitable
remedies; (iii) assuming the accuracy of the representations and warranties set
forth in Sections 4(a)(viii), 4(b)(ix) and 4(c)(vi), the execution, delivery and
performance by Expedia Group of this Agreement requires no action by or in
respect of, or filings with, any Governmental Authority, including filings or
notifications required to be made by Expedia Group pursuant to the HSR Act, or
any other Competition Law, other than (x) such clearances, consents, approvals,
Orders, licenses, authorizations, registrations, declarations, permits, filings
and notifications as may be required under applicable securities Laws (and, for
the avoidance of doubt, any clearances, filings and notifications as may be
required pursuant to the HSR Act, or any other Competition Law, under Section
5.6 of the Merger Agreement) and (y) any actions or filings under Laws (other
than Competition Laws) the absence of which would not reasonably be expected,
individually or in the aggregate, to prevent or materially delay the
consummation of the Exchange and the other transactions contemplated by this
Agreement or the Merger Agreement; (iv) the execution, delivery and performance
by Expedia Group of this Agreement will not (x) violate any applicable Law, (y)
after giving effect to the waivers contained herein, conflict with or constitute
a default, breach or violation of (with or without notice or lapse of time, or
both) the terms, conditions or provisions of, or result in the acceleration of
(or the creation in any Person of any right to cause the acceleration of) any
performance of any obligation or any increase in any payment required by, or the
termination, suspension, modification, impairment or forfeiture (or the creation
in any Person of any right to cause the termination, suspension, modification
impairment or forfeiture) of any contract, agreement or instrument to which it
is subject, including without limitation the Parent Charter and the Parent
Bylaws, which would prevent it from performing any of its obligations hereunder,
or (z) require any consent by or approval of or notice to any other Person or
entity (other than a Governmental Authority), except, in the case of clauses
(x), (y) and (z), as would not prevent or materially delay the consummation of
the Exchange and the other transactions contemplated by this Agreement or the
Merger Agreement; and (v) the Board of Directors of Expedia Group has taken all
necessary action to render any “fair price,” “business combination,” “control
share acquisition” or other similar anti-takeover statute or regulation in any
jurisdiction, including, without limitation, Section 203 of the General
Corporation Law of the State of Delaware, inapplicable to the execution,
delivery and performance of this Agreement and the consummation of the Exchange
and the other transactions contemplated hereby (including, for the avoidance of
doubt, any re-acquisition of shares by a party as a result of any Rescission).


11

--------------------------------------------------------------------------------



5.          Reasonable Best Efforts.


(a)          Liberty Expedia, Expedia Group, Mr. Diller and the Family
Foundation shall cooperate with each other and use their reasonable best efforts
to (i) consummate the Exchange Closing and any other transactions contemplated
by this Agreement in the manner contemplated by this Agreement and (ii) execute
documents reasonably necessary to effect the Exchange Closing (and, if
applicable, the Rescission).


(b)       Expedia Group, Mr. Diller and the Family Foundation shall cooperate
with each other and shall prepare and file all necessary filings, applications,
notices and/or similar instruments or documentation, and use their reasonable
best efforts to obtain as promptly as practicable all consents, approvals or
non-objections, as applicable, of all Third Parties and Governmental Authorities
that, in each case, are required under applicable Law to consummate the Exchange
and the other transactions contemplated by this Agreement.


6.          Covenants and Agreements.


(a)          Immediately prior to the Combination Closing, Mr. Diller shall
execute and deliver the D Closing Representation Letter to Company Split-Off Tax
Counsel; provided, however, that Mr. Diller will be deemed to satisfy his
obligation under this Section 6(a) in the event that (x) Liberty Expedia
withholds its consent to any changes, updates or refinements to any
representations made in the D Signing Representation Letter that Mr. Diller has
reasonably requested to be made in the D Closing Representation Letter as may be
necessary to reflect any changes in, or clarifications of, facts prior to the
Combination Closing to the extent that similar or analogous changes, updates or
refinements to representations reflecting the same changes in, or clarifications
of, fact are made with respect to any other Closing Split-Off Tax Opinion
Representation Letter or (y) Expedia Group or Liberty Expedia does not execute
and deliver to Company Split-Off Tax Counsel immediately prior to the
Combination Closing the Parent Closing Split-Off Tax Opinion Representation
Letter or the Company Closing Split-Off Tax Opinion Representation Letter,
respectively.


(b)          Mr. Diller will cooperate with Company Split-Off Tax Counsel by
providing appropriate representations as to factual matters on the Closing Date,
including the representations in the D Closing Representation Letter; provided,
however, that Mr. Diller will be deemed to satisfy his obligation under this
Section 6(b) in the event that (x) Liberty Expedia withholds its consent to any
changes, updates or refinements to any representations made in the D Signing
Representation Letter that Mr. Diller has reasonably requested to be made in the
D Closing Representation Letter as may be necessary to reflect any changes in,
or clarifications of, facts prior to the Combination Closing to the extent that
similar or analogous changes, updates or refinements to representations
reflecting the same changes in, or clarifications of, fact are made with respect
to any other Closing Split-Off Tax Opinion Representation Letter or (y) Expedia
Group or Liberty Expedia does not execute and deliver to Company Split-Off Tax
Counsel immediately prior to the Combination Closing the Parent Closing
Split-Off Tax Opinion Representation Letter or the Company Closing Split-Off Tax
Opinion Representation Letter, respectively.


12

--------------------------------------------------------------------------------



(c)          The parties acknowledge that the transactions contemplated hereby
would otherwise be subject to the restrictions in the Assigned and Amended
Stockholders Agreement and Assigned Governance Agreement; therefore, each of
Liberty Expedia and Mr. Diller (on behalf of themselves and their respective
Stockholder Groups (as defined in the Assigned and Amended Stockholders
Agreement)) hereby irrevocably waives any rights and obligations under the
provisions of the Assigned and Amended Stockholders Agreement or the Assigned
Governance Agreement applicable to the Exchange or the other transactions
contemplated by this Agreement, and, for the avoidance of doubt, acknowledges
and agrees that the restrictions contained in the Assigned and Amended
Stockholders Agreement and the Assigned Governance Agreement are not applicable
to any of the transactions contemplated by the Merger Agreement.


(d)         Mr. Diller acknowledges and agrees that the rights contemplated
hereby and by the New Governance Agreement are deemed to be in recognition and
in lieu of Mr. Diller’s rights under the Assigned Governance Agreement and the
Assigned and Amended Stockholders Agreement.


(e)           Liberty Expedia agrees to not convert, and to cause the Class B
Stockholder to not convert, any shares of Parent Class B Common Stock into
shares of Parent Common Stock under any circumstances at or prior to the
Combination Closing, including without limitation in connection with the
delivery of Class B Exchange Shares at the Exchange Closing.


(f)           Upon any request from time to time by Liberty Expedia in
contemplation of an Exchange Closing (or a closing of the BD Exchange), if the
conditions to Expedia Group’s obligation to effect the Combination Closing set
forth in Article VI of the Merger Agreement shall have been satisfied or (if
permissible) waived (other than those conditions that by their nature can only
be satisfied at, or immediately prior to, the Combination Closing, provided that
such conditions would be satisfied if the Combination Closing were to occur at
the time of the Exchange Closing), Expedia Group shall (as promptly as
practicable, but no later than the same Business Day) deliver to Liberty Expedia
and the other parties hereto the certificate required by Section 7(b)(ii) of
this Agreement.


(g)          Upon any request from time to time by Expedia Group in
contemplation of an Exchange Closing (or a closing of the BD Exchange), if the
conditions to Liberty Expedia’s obligation to effect the Combination Closing set
forth in Article VI of the Merger Agreement shall have been satisfied or (if
permissible) waived (other than those conditions that by their nature can only
be satisfied at, or immediately prior to, the Combination Closing, provided that
such conditions would be satisfied if the Combination Closing were to occur at
the time of the Exchange Closing), Liberty Expedia shall (as promptly as
practicable, but no later than the same Business Day) deliver to Expedia Group
and the other parties hereto the certificate required by Section 7(b)(ii) of
this Agreement.


13

--------------------------------------------------------------------------------



7.         Conditions to Certain Parties’ Obligation to Effect the Exchange. 
The respective obligations of Liberty Expedia and Mr. Diller to effect the BD
Exchange and, if the Foundation Participation Election has been made, of Liberty
Expedia to effect the Foundation Exchange at the Exchange Closing shall be
subject to the satisfaction, or (to the extent legally permissible) waiver in
writing by each of (x) in the case of Section 7(a), Liberty Expedia, Mr. Diller
and Expedia Group, (y) in the case of Section 7(b)(i), Mr. Diller, Liberty
Expedia and Expedia Group, and (z) in the case of Section 7(b)(ii), Mr. Diller,
prior to or at the Exchange Closing of the following conditions:


(a)          No Injunctions or Restraints.  No Order entered, enacted,
promulgated, enforced or issued by any court or other Governmental Authority of
competent jurisdiction, shall be in effect which prohibits, renders illegal or
enjoins the consummation of the BD Exchange; and


(b)          Combination Closing.  (i) Each of the conditions set forth in
Article VI of the Merger Agreement shall have been satisfied or (if permissible)
waived (other than those conditions that by their nature can only be satisfied
at, or immediately prior to, the Combination Closing, provided that such
conditions would be satisfied if the Combination Closing were to occur at the
time of the Exchange Closing), and (ii) each of Liberty Expedia and Expedia
Group shall have certified to the parties hereto in writing that it stands
ready, willing and able to consummate the Merger immediately following the
Exchange Closing.


8.           Conditions to Liberty Expedia’s Obligation to Effect the Exchange. 
The obligation of Liberty Expedia to effect the Exchange at the Exchange Closing
is also subject to the satisfaction, or (to the extent legally permissible)
waiver in writing by Liberty Expedia, prior to or at the Exchange Closing of the
following conditions (provided, that Section 8(e) shall apply only to Liberty
Expedia’s obligation to effect the Foundation Exchange, and not, subject to the
terms hereof, the BD Exchange):


(a)          Representations and Warranties.  The representations and warranties
(i) of Mr. Diller set forth in Section 4(b) (other than the representations and
warranties set forth in Sections 4(b)(xii) and (xiii), the failure of which to
be true and correct would not, and would not reasonably be expected to,
individually or in the aggregate, prevent the consummation of the Exchange and
the other transactions contemplated by this Agreement or the Merger Agreement)
shall be true and correct in each case as of the date of this Agreement and as
of the Exchange Closing as though made on and as of the Exchange Closing; (ii)
if the Foundation Participation Election is made, of Mr. Diller and the Family
Foundation set forth in Section 4(c) shall be true and correct in each case as
of the date of this Agreement and as of the Exchange Closing as though made on
and as of the Exchange Closing; and (iii) of Expedia Group set forth in Section
4(d) shall be true and correct as of the date of this Agreement and as of the
Exchange Closing as though made on and as of the Exchange Closing, except, in
each case, (x) for those representations and warranties made as of a specified
date, which shall be true and correct as of such date and (y) de minimis
inaccuracies in the representations and warranties set forth in Sections
4(b)(i), 4(b)(v), 4(c)(i), 4(c)(iv) and 4(d)(i);


14

--------------------------------------------------------------------------------



(b)          Covenants.  Each of Mr. Diller, the Family Foundation and Expedia
Group shall have performed in all material respects all covenants required to be
performed by them prior to or at the Exchange Closing;


(c)       Certificate.  Each of Expedia Group, Mr. Diller and, if the Foundation
Participation Election is made, the Family Foundation shall have delivered to
Liberty Expedia a certificate duly signed by, if an individual, such Person or,
if an entity, a duly authorized officer of such Person that the conditions set
forth in Sections 8(a) and (b) in respect of such Person have been satisfied;


(d)          Deliverables.  Liberty Expedia or the Class B Stockholder shall
have received the deliverables to be delivered to it pursuant to Sections 3(a),
(b) and (c); and


(e)          No Injunctions or Restraints.  If the Foundation Participation
Election is made, no Order entered, enacted, promulgated, enforced or issued by
any court or other Governmental Authority of competent jurisdiction, shall be in
effect which prohibits, renders illegal or enjoins the consummation of the
Foundation Exchange.


9.          Conditions to Mr. Diller’s Obligation to Effect the BD Exchange. 
The obligation of Mr. Diller to effect the BD Exchange at the Exchange Closing
is also subject to the satisfaction, or (to the extent legally permissible)
waiver by Mr. Diller of the following conditions:


(a)          Representations and Warranties.  The representations and warranties
of (i) Liberty Expedia set forth in Section 4(a) shall be true and correct in
each case as of the date of this Agreement and as of the Exchange Closing as
though made on and as of the Exchange Closing, and (ii) Expedia Group set forth
in Section 4(d) shall be true and correct in each case as of the date of this
Agreement and as of the Exchange Closing as though made on and as of the
Exchange Closing, except, in each case, (x) for those representations and
warranties made as of a specified date, which shall be true and correct as of
such date, and (y) de minimis inaccuracies in the representations and warranties
set forth in Sections 4(a)(iii), 4(a)(iv) and 4(d)(i);


(b)         Covenants.  Each of Liberty Expedia and Expedia Group shall have
performed in all material respects all other covenants required to be performed
by them prior to or at the Exchange Closing;


(c)        Officer’s Certificate.  Each of Liberty Expedia and Expedia Group
shall have delivered to Mr. Diller a certificate duly signed by a duly
authorized officer of such Person that the conditions set forth in Sections 9(a)
and (b) in respect of such Person have been satisfied; and


(d)          Deliverables.  Mr. Diller and the Family Entity shall have received
the deliverables to be delivered to him or it pursuant to Sections 3(a), (b) and
(c).


15

--------------------------------------------------------------------------------



10.          Condition to the Family Foundation’s Obligation to Effect the
Foundation Exchange.  If the Foundation Participation Election is made, the
obligation of the Family Foundation to effect the Foundation Exchange at the
Exchange Closing is also subject to the satisfaction, or (to the extent legally
permissible) waiver by the Family Foundation of the following conditions:


(a)          Representations and Warranties.  The representations and warranties
of (i) Liberty Expedia set forth in Section 4(a) shall be true and correct in
each case as of the date of this Agreement and as of the Exchange Closing as
though made on and as of the Exchange Closing, and (ii) Expedia Group set forth
in Section 4(d) shall be true and correct in each case as of the date of this
Agreement and as of the Exchange Closing as though made on and as of the
Exchange Closing, except, in each case, (x) for those representations and
warranties made as of a specified date, which shall be true and correct as of
such date and (y) de minimis inaccuracies in the representations and warranties
set forth in Sections 4(a)(iii), 4(a)(iv) and 4(d)(i);


(b)        Covenants.  Each of Liberty Expedia and Expedia Group shall have
performed in all material respects all other covenants required to be performed
by them prior to or at the Exchange Closing;


(c)          Officer’s Certificate.  Each of Liberty Expedia and Expedia Group
shall have delivered to the Family Foundation a certificate duly signed by a
duly authorized officer of such Person that the conditions set forth in Sections
10(a) and (b) in respect of such Person have been satisfied;


(d)          Deliverables.  The Family Foundation shall have received the
deliverables to be delivered to it pursuant to Sections 3(a), (b) and (c); and


(e)          No Injunctions or Restraints.  No Order entered, enacted,
promulgated, enforced or issued by any court or other Governmental Authority of
competent jurisdiction, shall be in effect which prohibits, renders illegal or
enjoins the consummation of the Foundation Exchange.


11.          Termination.  This Agreement will terminate and immediately cease
to be of any further force and effect pursuant to the mutual consent of each of
the parties hereto in a written instrument (in the case of Expedia Group, upon
the approval of the Independent Committee); provided, that the representations,
warranties, covenants and agreements contained in Sections 4(b)(xii), 6(a) and
6(b) of this Agreement or in any certificate delivered pursuant hereto to the
extent relating to Sections 4(b)(xii), 6(a) and 6(b) of this Agreement will
terminate at the Effective Time.  If the Merger Agreement is terminated in
accordance with its terms without the Combination Closing having occurred,
effective upon such termination, this Agreement shall automatically terminate
and immediately cease to be of any further force and effect; provided, however,
if the Exchange Closing has occurred, the Exchange will automatically be
rescinded in accordance with Section 3(d) immediately prior to such termination
and the parties obligations thereunder will survive to the extent provided in
Section 3(d) of this Agreement, following which this Agreement will immediately
terminate.  If this Agreement is terminated in accordance with this Section 11,
(x) Section 2(e) shall survive any termination pursuant to this Section 11 and
(y) subject to the foregoing clause (x) this Agreement shall forthwith become
null and void and of no effect and the obligations of the parties hereto shall
terminate, without Liability of any party (or any stockholder, director,
officer, employee, consultant, financial advisor, legal counsel, financing
source, accountant, insurer or other advisor, agent or representative of such
party); provided, that, nothing contained herein shall relieve any party to this
Agreement from any liability for damages resulting from (a) fraud or (b) willful
material breach by such party of its covenants or agreements prior to such
termination, in each case, as determined by a court of competent jurisdiction
pursuant to a final and nonappealable judgment. For purposes of this Agreement,
“willful material breach” means a material breach of a party’s covenants and
agreements that is the consequence of an act or omission by a party with the
knowledge that the taking of such act or failure to take such action would be a
material breach of such party’s covenants or agreements (provided, that, the
knowledge of any officer, director and/or employee of such party who would
reasonably be expected to know, or after reasonable due inquiry would learn, in
the ordinary course of the performance of such individual’s responsibilities as
an officer, director and/or employee, that the taking of such act or failure to
take such action would be a material breach of such party’s covenants and
agreements will be imputed to such party).  For the avoidance of doubt, it is
agreed and acknowledged by each of the parties to this Agreement that the
statements and representations set forth in the Signing Split-Off Tax Opinion
Representation Letters and the Closing Split-Off Tax Opinion Representation
Letters are made solely to Company Split-Off Tax Counsel and are not intended to
and shall not confer upon any of the parties to this Agreement or any other
Person any rights or remedies (including serving as the basis of a claim for, or
a defense against, any Action by any party or any other Person).


16

--------------------------------------------------------------------------------



12.          Applicable Law.  All disputes, claims or controversies arising out
of or relating to this Agreement, or the negotiation, validity or performance of
this Agreement, or the Exchange and the other transactions contemplated hereby
shall be governed by and construed in accordance with the Laws of the State of
Delaware without regard to its rules of conflict of Laws.


13.          Jurisdiction.  Each of the parties hereto (a) irrevocably and
unconditionally consents to submit itself to the sole and exclusive personal
jurisdiction of the Court of Chancery of the State of Delaware, or, if that
court does not have jurisdiction, the Superior Court of the State of Delaware,
or, if the subject matter of the action is one over which exclusive jurisdiction
is vested in the courts of the United States of America, a federal court sitting
in the State of Delaware (collectively, the “Delaware Courts”) in connection
with any dispute, claim, or controversy arising out of or relating to this
Agreement or the Exchange and the other transactions contemplated hereby, (b)
waives any objection to the laying of venue of any such litigation in any of the
Delaware Courts, (c) agrees not to plead or claim in any such court that such
litigation brought therein has been brought in an inconvenient forum and agrees
not otherwise to attempt to deny or defeat such personal jurisdiction or venue
by motion or other request for leave from any such court, and (d) agrees that it
will not bring any Action in connection with any dispute, claim, or controversy
arising out of or relating to this Agreement or the Exchange and the other
transactions contemplated hereby, in any court or other tribunal, other than any
of the Delaware Courts.  All Actions arising out of or relating to this
Agreement or the Exchange and the other transactions contemplated hereby shall
be heard and determined in the Delaware Courts.  Each of the parties hereto
hereby irrevocably and unconditionally agrees that service of process in
connection with any dispute, claim, or controversy arising out of or relating to
this Agreement or the Exchange and the other transactions contemplated hereby
may be made upon such party by prepaid certified or registered mail, with a
validated proof of mailing receipt constituting evidence of valid service,
directed to such party at the address specified in Section 16 hereof.  Service
made in such manner, to the fullest extent permitted by applicable Law, shall
have the same legal force and effect as if served upon such party personally
within the State of Delaware.  Nothing herein shall be deemed to limit or
prohibit service of process by any other manner as may be permitted by
applicable Law.


17

--------------------------------------------------------------------------------



14.        Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE EXCHANGE AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR
THE ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
AND ENFORCEMENT OF THIS AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY
AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 14.


15.          Enforcement of this Agreement.  The parties acknowledge and agree
that irreparable damage would occur and that the parties would not have any
adequate remedy at Law in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that monetary damages, even if available, would not be an adequate
remedy therefor.  It is accordingly agreed that the parties shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement (without the
obligation to post a bond therefor) and to enforce specifically the terms and
provisions of this Agreement in the Court of Chancery of the State of Delaware,
this being in addition to any other remedy to which they are entitled at law or
in equity.


16.          Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given (a) on the date of delivery if delivered personally or sent via facsimile
or e-mail or (b) on the first (1st) Business Day following the date of dispatch
if sent by a nationally recognized overnight courier (providing proof of
delivery), in each case to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice); provided, that,
should any such delivery be made by facsimile or e-mail, the sender shall also
send a copy of the information so delivered on or before the next Business Day
by a nationally recognized overnight courier:


if to Liberty Expedia, to:


Liberty Expedia Holdings, Inc.
12300 Liberty Boulevard
Englewood, CO 80112
Attn:           Chief Legal Officer
Email:         Separately provided
Facsimile:   Separately provided


18

--------------------------------------------------------------------------------



with a copy to:


Baker Botts L.L.P.
30 Rockefeller Plaza
New York, NY 10112
Attn:          Renee L. Wilm
                  Frederick H. McGrath
Email:       renee.wilm@bakerbotts.com
                 frederick.mcgrath@bakerbotts.com
Facsimile: (212) 259-2500


if to Mr. Diller or the Family Foundation, to:


c/o Arrow Finance, LLC
555 West 18th Street
New York, NY 10011
Attn:         Barry Diller
E-Mail:     Separately provided
Facsimile: Separately provided


with a copy to:


Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attn:         Andrew J. Nussbaum
                  Edward J. Lee           
Email:       AJNussbaum@wlrk.com
                  EJLee@wlrk.com
Facsimile: (212) 403-2000


if to Expedia Group, to:


Expedia Group, Inc.
333 108th Ave NE
Bellevue, WA 98004
Attn:         Chief Legal Officer
Email:       Separately provided
Facsimile: Separately provided


with a copy to:


Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attn:         Andrew J. Nussbaum
                  Edward J. Lee
Email:       AJNussbaum@wlrk.com
                  EJLee@wlrk.com
Facsimile: (212) 403-2000


or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto.


19

--------------------------------------------------------------------------------



17.          Miscellaneous.


(a)        Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of Law or otherwise by any of the parties hereto without the prior
written consent of the other parties hereto; provided, that, the parties will be
deemed to have consented to the assignment of this Agreement by Liberty Expedia
to Merger LLC in connection with the Upstream Merger.  Any purported assignment
in breach of the foregoing is void and of no force and effect whatsoever. 
Subject to the foregoing, the provisions of this Agreement shall be binding upon
and inure to the benefit of, and be enforceable by, the parties hereto and their
respective successors and permitted assigns, including, without limitation, with
respect to Mr. Diller, his heirs, estate, executors and personal
representatives.


(b)          This Agreement may be executed in separate counterparts, each of
which will be an original and all of which taken together will constitute one
and the same agreement.


(c)          If, subsequent to the date hereof, further documents are reasonably
requested in order to carry out the provisions and purposes of this Agreement,
the parties hereto will execute and deliver such further documents.


(d)         This Agreement, together with the Merger Agreement, the Assigned
Governance Agreement and the Assigned and Amended Stockholders Agreement, and
the exhibits and schedules to such documents, constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings of the parties in connection herewith.


(e)        When a reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement unless otherwise indicated. 
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. 
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  When this Agreement
contemplates a certain number of securities, as of a particular date, such
number of securities shall be deemed to be appropriately adjusted to account for
stock splits, dividends, recapitalizations, combinations of shares or other
change affecting such securities. A Person that holds securities through his,
her or its brokerage account shall be deemed to own such securities “of record”
for all purposes herein.


20

--------------------------------------------------------------------------------



(f)          Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed (i) in the case of an
amendment, by each of parties hereto (in the case of Expedia Group, upon the
approval of the Independent Committee), and (ii) in the case of a waiver, by the
party against whom the waiver is to be effective (in the case of Expedia Group,
upon the approval of the Independent Committee).  No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.


(g)         If any term or other provision of this Agreement is invalid, illegal
or incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect, insofar as the foregoing can be accomplished without
materially affecting the economic benefits anticipated by the parties to this
Agreement.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible to the fullest extent permitted by applicable Law
in an acceptable manner to the end that the Exchange and the other transactions
contemplated hereby are fulfilled to the greatest extent possible.


(h)         The parties acknowledge and confirm that each of their respective
attorneys have participated jointly in the drafting, review and revision of this
Agreement and that it has not been written solely by counsel for one party and
that each party has had the benefit of its independent legal counsel’s advice
with respect to the terms and provisions hereof and its rights and obligations
hereunder.  Each party hereto, therefore, stipulates and agrees that the rule of
construction to the effect that any ambiguities are to be or may be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement to favor any party against another and that no party shall have the
benefit of any legal presumption or the detriment of any burden of proof by
reason of any ambiguity or uncertain meaning contained in this Agreement.


[Signature Page Follows]


21

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.









  /s/ Barry Diller   Barry Diller         
THE DILLER FOUNDATION D/B/A THE DILLER - VON FURSTENBERG FAMILY FOUNDATION
       
By:
/s/ Barry Diller  
Name:
Barry Diller
 
Title:
President
       
EXPEDIA GROUP, INC.
       
By:
/s/ Mark D. Okerstrom  
Name:
Mark D. Okerstrom
 
Title:
President and Chief Executive Officer
       
LIBERTY EXPEDIA HOLDINGS, INC.
       
By:
/s/ Christopher W. Shean  
Name:
Christopher W. Shean
 
Title:
President and Chief Executive Officer



[Signature Page Follows]

--------------------------------------------------------------------------------



Schedule 1


Family Entity




1.
The Arrow 1999 Trust, dated September 16, 1999, as amended.






--------------------------------------------------------------------------------


Exhibit A


New Governance Agreement


[attached]



--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED


GOVERNANCE AGREEMENT


between


EXPEDIA GROUP, INC.


and


BARRY DILLER


Dated as of April 15, 2019





--------------------------------------------------------------------------------






















--------------------------------------------------------------------------------


TABLE OF CONTENTS

 Page



Article I

 

NOTICE OF TRANSFER OF COMPANY CLASS B STOCK

 

Section 1.01.

Notice of Transfer of Company Class B Stock

2

 

 

Article II

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.01.

Representations and Warranties of the Company

2

Section 2.02.

Representations and Warranties of the Stockholder

3

 

Article III

 

PURCHASE/EXCHANGE RIGHT




Section 3.01
Purchase/Exchange Right
4
Section 3.02
Identification of Shares
6

Section 3.03
Change in Law
6




Article IV

 

CERTAIN RESTRICTIONS

 

Section 4.01.

Certain Transactions

7

Section 4.02.

Mandatory Conversion of Additional Shares

8

Section 4.03.

Transfer of Additional Shares

9

Section 4.04.

Joinder

10

Section 4.05.

Legend

10

 

Article V

 

DEFINITIONS

 

Section 5.01.

“Additional Conversion Triggering Event”

11

Section 5.02.

“Additional Shares”

11

Section 5.03.

“Affiliate”

11

Section 5.04.

“Agreement”

11

Section 5.05.

“Amendment Approval Meeting”

11

Section 5.06.

“Amendment Proposal”

11

Section 5.07.

“Applicable Additional Shares”

11

Section 5.08.

“Applicable Third Parties”

11

Section 5.09.

“Beneficial Ownership” or “Beneficially Own”

11

i

--------------------------------------------------------------------------------

Section 5.10.
“business day”
11
Section 5.11.
“Cause”
12
Section 5.12.
“Change of Control Transaction”
12
Section 5.13.
“Charitable Organization”
12
Section 5.14.
“Combination”
12
Section 5.15.
“Combination Closing”
12
Section 5.16.
“Commission”
12
Section 5.17.
“Company”
12
Section 5.18.
“Company Class B Stock”
12
Section 5.19.
“Company Common Shares”
12
Section 5.20.
“Company Common Stock”
12
Section 5.21.
“Conversion Triggering Event”
12
Section 5.22.
“Conversion Triggering Transfer”
12
Section 5.23.
“Covered Class B Stock”
13
Section 5.24.
“Demand Registration”
13
Section 5.25.
“Disabled”
13
Section 5.26.
“Disparate Transaction”
13
Section 5.27.
“Effective Time”
13
Section 5.28.
“Equity Securities”
13
Section 5.29.
“Exchange Act”
13
Section 5.30.
“Existing Governance Agreement”
13
Section 5.31.
“Exchange Agreement”
13
Section 5.32.
“Expedia Group”
13
Section 5.33.
“Expiration Date”
14
Section 5.34.
“Fair Market Value”
14
Section 5.35.
“Family Entity”
14
Section 5.36.
“Family Foundation”
14
Section 5.37.
“Family Member”
14
Section 5.38.
“Governance Instruments”
14
Section 5.39.
“Governmental Authority”
14
Section 5.40.
“Independent Directors”
14
Section 5.41.
“Law”
14
Section 5.42.
“Liberty Expedia”
14
Section 5.43.
“Liberty Expedia-Diller Exchange”
15
Section 5.44.
“Liberty Expedia Merger Agreement”
15
Section 5.45.
“Litigation”
15
Section 5.46.
“Merger”
15
Section 5.47.
“Merger LLC”
15
Section 5.48.
“Merger Sub”
15
Section 5.49.
“Original Share Transfer”
15
Section 5.50.
“Original Shares”
15
Section 5.51.
“Permitted Exceptions”
15
Section 5.52.
“Permitted Transferee”
15
Section 5.53.
“Person”
15
Section 5.54.
“Purchase/Exchange Period”
15
Section 5.55.
“Purchase/Exchange Right”
16



ii

--------------------------------------------------------------------------------


Section 5.56.
“Securities Act”
16
Section 5.57.
“Securities Trading Policy”
16
Section 5.58.
“Special Committee”
16
Section 5.59.
“Stockholder”
16
Section 5.60.
“Stockholder Approval”
16
Section 5.61.
“Stockholder Group”
16
Section 5.62.
“Subsidiary”
16
Section 5.63.
“Third Party”
16
Section 5.64.
“Third Party Conversion Triggering Event”
16
Section 5.65.
“Third Party Transferee”
16
Section 5.66.
“Total Equity Securities”
16
Section 5.67.
“Transfer”
17
Section 5.68.
“Unexchanged Class B Share Number”
17
Section 5.69.
“Upstream Merger”
17
Section 5.70.
“Voting Securities”
17


ARTICLE VI


MISCELLANEOUS


Section 6.01.
Notices
17
Section 6.02.
Amendments; No Waivers
19
Section 6.03.
Successors And Assigns
20
Section 6.04.
Governing Law; Consent To Jurisdiction
20
Section 6.05.
Counterparts
20
Section 6.06.
Specific Performance
20
Section 6.07.
Registration Rights
20
Section 6.08.
Termination
22
Section 6.09.
Stockholder Approval; Certificate of Incorporation Amendment
22
Section 6.10.
Merger Condition
23
Section 6.11.
Acknowledgment of Rights
24
Section 6.12.
Indemnification
24
Section 6.13.
Severability
24
Section 6.14.
Adjustment of Share Numbers and Prices
24
Section 6.15.
Effective Time
24
Section 6.16.
Entire Agreement
24
Section 6.17.
Interpretation
25
Section 6.18.
Headings
25

  
iii

--------------------------------------------------------------------------------



Second Amended and Restated Governance Agreement


Second Amended and Restated Governance Agreement, dated as of April 15, 2019
(this “Agreement”), between Expedia Group, Inc., a Delaware corporation
(“Expedia Group,” or the “Company”), and Mr. Barry Diller (“Mr. Diller” or the
“Stockholder”).


WHEREAS, Mr. Diller, the Company and Liberty Expedia Holdings, Inc., a Delaware
corporation (“Liberty Expedia”), are parties to the Amended and Restated
Governance Agreement, dated as of December 20, 2011, as assigned by Qurate
Retail, Inc., a Delaware corporation, to Liberty Expedia as of November 4, 2016
(the “Existing Governance Agreement”);


WHEREAS, simultaneously with the execution of this Agreement, the Company,
Liberty Expedia, LEMS I LLC, a single member Delaware limited liability company
and wholly owned subsidiary of the Company (“Merger LLC”), and LEMS II Inc., a
Delaware corporation and wholly owned subsidiary of Merger LLC (“Merger Sub”),
are entering into the Agreement and Plan of Merger, dated the date hereof (as
amended pursuant to its terms, the “Liberty Expedia Merger Agreement”), pursuant
to which, upon the terms and subject to the conditions set forth therein (i)
Merger Sub will merge with and into Liberty Expedia (the “Merger”), with Liberty
Expedia surviving the Merger, and (ii) immediately following the Merger, Liberty
Expedia, as the surviving corporation in the Merger and a wholly owned
subsidiary of Merger LLC, will merge with and into Merger LLC (the “Upstream
Merger”, and together with the Merger, the “Combination”), with Merger LLC
surviving the Upstream Merger;


WHEREAS, Mr. Diller, The Diller Foundation d/b/a The Diller – von Furstenberg
Family Foundation (the “Family Foundation”), Liberty Expedia and the Company
simultaneously with the execution of this Agreement are entering into an
Exchange Agreement (the “Exchange Agreement”), providing for, among other
things, upon the terms and subject to the conditions set forth therein, the
exchange (the “Liberty Expedia-Diller Exchange”), prior to the Combination
Closing, by Mr. Diller and, if the Family Foundation so elects, the Family
Foundation of up to (x) 5,523,452 shares of Company Common Stock plus (y) the
number of shares of Company Common Stock acquired by Mr. Diller prior to the
closing of the Liberty Expedia-Diller Exchange pursuant to the exercise of up to
537,500 vested options to purchase shares of Company Common Stock held by Mr.
Diller as of the date of this Agreement, with the number of shares delivered to
Mr. Diller upon exercise of such options reduced by the number of shares
withheld by the Company to satisfy the aggregate exercise price (or on an “as
if” basis in the event Mr. Diller elects to pay the exercise price in cash), for
shares of Company Class B Stock held by Liberty Expedia or its Subsidiaries, in
each case on a one-for-one basis;


WHEREAS, Mr. Diller and Liberty Expedia simultaneously with the execution of
this Agreement are entering into a Governance Agreement Termination Agreement
providing for, among other things, upon the terms and subject to the conditions
set forth therein, the termination at the Combination Closing of the Existing
Governance Agreement, whereupon the Existing Governance Agreement shall cease to
be of any further force and effect;


WHEREAS, the Company and Mr. Diller have agreed to enter into this Agreement,
effective at the Combination Closing (other than Section 6.10, which shall be
effective

--------------------------------------------------------------------------------



immediately upon the execution of this Agreement), to establish in this
Agreement certain provisions concerning Mr. Diller’s relationship with the
Company; and


WHEREAS, the Board of Directors of the Company and a Special Committee of the
Board of Directors of the Company (the “Special Committee”), which was
established in connection with the Company’s consideration of the transactions
contemplated by the Liberty Expedia Merger Agreement and which is composed
wholly of non-employee directors (as such term is defined for purposes of Rule
16b-3 under the Exchange Act), have approved the transactions contemplated
hereby for purposes of exempting dispositions or deemed dispositions by Mr.
Diller to the Company or a Subsidiary of the Company of shares of Company Common
Stock and acquisitions or deemed acquisitions by Mr. Diller from the Company or
a Subsidiary of the Company of shares of Company Class B Stock, in each case,
pursuant to the Purchase/Exchange Right, from Section 16(b) of the Exchange Act.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
Company and Mr. Diller hereby agree as follows:


ARTICLE I


NOTICE OF TRANSFER OF COMPANY CLASS B STOCK


    Section 1.01.          Notice of Transfer of Company Class B Stock.  Prior
to effecting any Transfer of Company Class B Stock, the Stockholder shall
deliver written notice to the Company, which shall deliver such notice to the
Board of Directors of the Company, which notice shall specify (a) the Person to
whom the Stockholder proposes to make such Transfer and (b) the number or amount
of the shares of Company Class B Stock to be Transferred, including the number
or amount of such shares of Company Class B Stock that are (i) Original Shares
and/or (ii) Additional Shares.


ARTICLE II


REPRESENTATIONS AND WARRANTIES


    Section 2.01.          Representations and Warranties of the Company.  The
Company represents and warrants to the Stockholder that:  (a) the Company is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware and has the corporate power and authority to enter into
this Agreement and to carry out its obligations hereunder; (b) the execution and
delivery of this Agreement by the Company and the consummation by the Company of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company and no other corporate proceedings
on the part of the Company are necessary to authorize this Agreement or any of
the transactions contemplated hereby; (c) this Agreement has been duly executed
and delivered by the Company and constitutes a valid and binding obligation of
the Company, and, assuming this Agreement constitutes a valid and binding
obligation of the Stockholder, is enforceable against the Company in accordance
with its terms; (d) none of the execution, delivery and performance of this
Agreement by the Company constitutes a breach or violation of or conflicts with
the
2

--------------------------------------------------------------------------------



Company’s Certificate of Incorporation or By-laws or any material agreement to
which the Company is a party; (e) none of such material agreements would impair
in any material respect the ability of the Company to perform its obligations
hereunder; and (f) (i) the shares of Company Class B Stock (or such other
securities of the Company into which such shares are then convertible)
deliverable pursuant to the Purchase/Exchange Right upon delivery will be duly
authorized, validly issued, fully paid and nonassessable and not subject to, or
issued in violation of, any purchase option, redemption, call option, right of
first refusal, preemptive right, subscription right or any similar right in any
such case granted by, or exercisable for the benefit of, the Company (other than
any such restrictions or rights under this Agreement or implemented in the
certificate of incorporation of the Company as contemplated hereby or applicable
state and federal securities Laws) and (ii) in the event the shares of Company
Common Stock (or such other securities of the Company into which the shares of
Company Class B Stock deliverable pursuant to the Purchase/Exchange Right are
then convertible) are then listed on a national securities exchange, the Company
will use its reasonable best efforts to cause the shares of Company Common Stock
(or such other securities) into which such shares of Company Class B Stock are
convertible to be approved for listing on such national securities exchange upon
delivery.


 `   Section 2.02.          Representations and Warranties of the Stockholder. 
The Stockholder represents and warrants to the Company that:  (a) he has the
power and authority to enter into this Agreement and to carry out his
obligations hereunder; (b) the execution and delivery of this Agreement by the
Stockholder and the consummation by the Stockholder of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Stockholder and no other proceedings on the part of the Stockholder
are necessary to authorize this Agreement or any of the transactions
contemplated hereby; (c) this Agreement has been duly executed and delivered by
the Stockholder and constitutes a valid and binding obligation of the
Stockholder, and, assuming this Agreement constitutes a valid and binding
obligation of the Company, is enforceable against the Stockholder in accordance
with its terms; (d) none of the execution, delivery and performance of this
Agreement by the Stockholder constitutes a breach or violation of or conflicts
with any material agreement to which the Stockholder is a party; (e) none of
such material agreements would impair in any material respect the ability of the
Stockholder to perform his obligations hereunder; and (f) assuming a Company
Common Stock share price of $125.45 (the closing price of Company Common Stock
on April 15, 2019), the number of shares of Company Common Stock acquired by Mr.
Diller prior to the closing of the Liberty Expedia-Diller Exchange pursuant to
the exercise of up to 537,500 vested options to purchase shares of Company
Common Stock held by Mr. Diller as of the date of this Agreement (with the
number of shares delivered to Mr. Diller upon exercise of such options reduced
by the number of shares withheld by the Company to satisfy the aggregate
exercise price) and permitted to be exchanged pursuant to the Liberty
Expedia-Diller Exchange would not exceed 147,348 shares of Company Common Stock.
3

--------------------------------------------------------------------------------



ARTICLE III


PURCHASE/EXCHANGE RIGHT


    Section 3.01.          Purchase/Exchange Right


(a)          The Company shall at all times from and after the Combination
Closing through the end of the Purchase/Exchange Period cause Liberty Expedia or
another direct or indirect wholly owned Subsidiary of the Company to hold, or
the Company shall reserve and keep available in its treasury, the full number of
shares of Company Class B Stock potentially subject from time to time to the
Purchase/Exchange Right.


(b)          The Company hereby irrevocably agrees that Mr. Diller shall have
the right (the “Purchase/Exchange Right”), exercisable at any time and from time
to time during the Purchase/Exchange Period, to:


(i)          purchase from the Company (or the applicable wholly owned
subsidiary of the Company) up to a number of shares of Company Class B Stock
equal to the Unexchanged Class B Share Number, at a price per share of Company
Class B Stock equal to the Fair Market Value of a share of Company Common Stock
at the time of notice of exercise by Mr. Diller pursuant to Section 3.01(c); or


(ii)          exchange with the Company (or the applicable wholly owned
subsidiary of the Company) an equivalent number of shares of Company Common
Stock for a number of shares of Company Class B Stock, up to a number of shares
of Company Class B Stock equal to the Unexchanged Class B Share Number.


The Purchase/Exchange Right may be exercised from time to time, in whole or in
part, at Mr. Diller’s option, pursuant to the foregoing clause (i) and/or clause
(ii) (the shares of Company Class B Stock acquired by Mr. Diller pursuant to the
Purchase/Exchange Right (subject to adjustment pursuant to Section 6.14),
collectively, the “Additional Shares”).  Notwithstanding the foregoing, and
subject to Section 3.01(e), the Purchase/Exchange Right may only be exercised in
compliance with the terms of this Agreement and the Company’s Securities Trading
Policy as in effect from time to time (the “Securities Trading Policy”) or any
similar Company policy; provided, that the Company agrees that it shall not
modify the Securities Trading Policy or modify or adopt any similar Company
policy, in each case in a manner that would result in an exercise of the
Purchase/Exchange Right that would otherwise be permitted hereunder conflicting
with such policy.


(c)          The Purchase/Exchange Right shall be exercised by Mr. Diller
delivering written notice to the Company, which notice shall set forth (i) the
number of shares of Company Class B Stock Mr. Diller shall acquire and (ii) the
nature of the consideration to be paid (whether cash representing the Fair
Market Value of the shares of Company Class B Stock to be acquired, shares of
the Company Common Stock, or a combination thereof).  The closing of any such
acquisition shall occur as promptly as reasonably practicable following the
Company’s receipt of
4

--------------------------------------------------------------------------------



notice, and in any event not more than five (5) business days thereafter, unless
the parties agree otherwise, provided that such time period shall be extended to
the extent any regulatory approvals, consents or notices are required to be
obtained or made or pending compliance with any other legal requirements
(including applicable stock exchange rules).  The Company and Mr. Diller shall
cooperate in connection with obtaining any such approvals or consents, making
such notices or complying with such requirements, as applicable.


(d)          The Purchase/Exchange Right may be exercised by Mr. Diller directly
or together with other third parties (the “Applicable Third Parties”), provided
that such third parties deliver to Mr. Diller, at or prior to the closing of the
exercise of the Purchase/Exchange Right, a proxy and power of attorney, in
substantially the form attached as Schedule 5 to this Agreement (provided, that
changes to provide that such proxy and power of attorney are irrevocable shall
be permitted) or such other form and substance reasonably satisfactory to the
Special Committee or any other committee of the Board of Directors of the
Company composed wholly of Independent Directors, granting Mr. Diller sole
voting control prior to a Third Party Conversion Triggering Event or Conversion
Triggering Event (which may include exceptions or alternative arrangements
reasonably necessary or customary in connection with a bona fide financing,
subject to consent by the Special Committee or any other committee of the Board
of Directors of the Company composed wholly of Independent Directors, which
consent shall not to be unreasonably withheld (“Permitted Exceptions”), but not
the right to vote shares in any circumstance, which shall be retained by Mr.
Diller) over any such Company Class B Stock received in such purchase or
exchange and such Applicable Third Parties deliver to the Company, at or prior
to the closing of the applicable exercise of the Purchase/Exchange Right, a
written joinder agreeing to be bound with respect to such shares of Company
Class B Stock by the obligations set forth in this Section 3.01(d), Article IV
and Article VI (except Section 6.10).  Subject to the last two sentences of
Section 4.03(a), if any such Applicable Third Parties do not deliver to Mr.
Diller such a proxy and power of attorney with respect to the applicable shares
of Company Class B Stock received in such purchase or exchange pursuant to this
Section 3.01(d), or such proxy and power of attorney is revoked or otherwise no
longer provides Mr. Diller sole voting control over such applicable shares of
Company Class B Stock prior to the occurrence of a Third Party Conversion
Triggering Event or Conversion Triggering Event (subject to the parenthetical in
the immediately preceding sentence) (each of the foregoing, a “Third Party
Conversion Triggering Event”), then each holder of such applicable shares of
Company Class B Stock shall, and the Stockholder and each subsequent holder of
such applicable shares of Company Class B Stock agrees that he, she or it (as
the case may be) shall, be deemed to have irrevocably exercised its option
pursuant to Section C(2) of Article IV of the Certificate of Incorporation of
the Company (or any successor provision) to convert such applicable shares of
Company Class B Stock into shares of Company Common Stock (or such other
securities into which such Additional Shares are then convertible) and, without
any further action on the part of any such holder, such applicable shares of
Company Class B Stock shall be deemed to be so converted.  Notwithstanding the
foregoing, if the Company determines that a Third Party Conversion Triggering
Event has occurred, the Company shall provide written notice thereof to the
applicable holder of such applicable shares of Company Class B Stock (at the
address(es) set forth in the books and records of the Company in its capacity as
transfer agent for the Company Class B Stock (or, in the event that it shall use
a third party transfer agent, such transfer agent’s books and records)) and, in
the event that such Third Party Conversion Triggering Event was an incidental
error, such holder shall have ten (10) business days to correct such error and,
in the
5

--------------------------------------------------------------------------------



event of such correction to the reasonable satisfaction of the Company within
such ten (10) business day period, such Third Party Conversion Triggering Event
shall be deemed to have not occurred, provided that prior to time of such
correction no Person other than Mr. Diller exercises any voting control over the
applicable shares of Company Class B Stock.


(e)          The Board of Directors of the Company, or a committee thereof
consisting of non-employee directors (as such term is defined for purposes of
Rule 16b-3 under the Exchange Act), shall, to the extent so provided by Rule
16b-3 under the Exchange Act, with respect to each exercise of the
Purchase/Exchange Right or as may be otherwise requested by Mr. Diller, adopt
resolutions to cause any acquisitions or deemed acquisitions by Mr. Diller from
the Company or a Subsidiary of the Company of Company Class B Stock pursuant to
the terms of this Agreement and the Purchase/Exchange Right and any dispositions
or deemed dispositions to the Company or a Subsidiary of Company Common Stock
pursuant to this Agreement and the Purchase/Exchange Right to be exempt under
Rule 16b-3 under the Exchange Act.  To the extent a waiver of Sections 2C and 3E
of the Securities Trading Policy or an analogous provision in any other Company
policy applicable to Mr. Diller would be required in connection with the
financing of the acquisition of shares of Company Class B Stock pursuant to
Section 3.01(b)(i) or the acquisition of shares of Company Common Stock by Mr.
Diller to be exchanged pursuant to Section 3.01(b)(ii), in accordance with
Section 3.01(d) and, to the extent that such waiver would not violate applicable
Law or any other provision of the Securities Trading Policy or any similar
Company policy (provided, that the Company agrees that it shall not modify the
Securities Trading Policy or modify or adopt any similar Company policy, in each
case in a manner that would result in any such waiver that would otherwise be
permitted hereunder conflicting with such policy, except to the extent required
to comply with any applicable Law), such waiver shall be granted by the Board of
Directors of the Company solely with respect to such financing and shall not be
rescinded by the Board of Directors of the Company or any committee thereof
without Mr. Diller’s prior consent.  Prior to the granting of such waiver, Mr.
Diller shall deliver a written notice to the Company, which shall describe the
transaction or series of transactions for which such waiver is requested.


    Section 3.02.          Identification of Shares.  The Company in its
capacity as transfer agent for the Company Class B Stock shall (or, in the event
that it shall use a third party transfer agent, shall cause such transfer agent
to) maintain appropriate books and records, whether by implementation of
segregated accounts or other appropriate policies and procedures, with respect
to the Original Shares and the Additional Shares in a manner that ensures that
each such share is individually identifiable as an Original Share or an
Additional Share, as the case may be.


Section 3.03.          Change in Law. In the event that (a) a change in Law
after the date hereof would result in the exercise of the Purchase/Exchange
Right or the granting of any waiver contemplated by the penultimate sentence of
Section 3.01(e) violating applicable Law or (b) the Company or Mr. Diller (x)
becomes subject to an injunction or other order from or of a Governmental
Authority of competent jurisdiction preventing or prohibiting the exercise of
the Purchase/Exchange Right or the granting of any waiver contemplated by the
penultimate sentence of Section 3.01(e), or (y) receives a formal written
notification from such a Governmental Authority communicating a determination
that such exercise or granting would violate applicable Law, then Mr. Diller
shall not exercise the Purchase/Exchange Right or rely on such waiver, as
applicable; provided, that, for the 120 days following such time as such
6

--------------------------------------------------------------------------------



applicable Law becomes effective, such injunction or other order is issued or
such notification is received, as the case may be, the Special Committee, or any
other committee of the Board of Directors of the Company composed wholly of
Independent Directors, on behalf of the Company, and the Stockholder shall
cooperate in good faith and use reasonable best efforts, acting diligently, to
revise this Agreement in a manner so as to eliminate any such conflict,
injunction, order or violation while achieving, as closely as possible, the
parties’ intentions as set forth herein.  In the event Mr. Diller is prevented
by this Section 3.03 from exercising the Purchase/Exchange Right or relying on a
waiver contemplated by the penultimate sentence of Section 3.01(e), the
Expiration Date (and, relatedly, the Purchase/Exchange Period) shall be extended
by an amount of time equal to the lesser of (i) 120 days and (ii) any such
period during which the Purchase/Exchange Right is not exercisable or such
waiver may not be relied upon as a result of this Section 3.03; provided, that,
notwithstanding the foregoing, in the case of clause (b) above, if the Company
or Mr. Diller determines, in good faith (and upon the written advice of outside
counsel that such course of action has reasonable basis), to seek relief from,
or to pursue contesting or appealing, such applicable injunction, order or
determination, the Expiration Date (and, relatedly, the Purchase/Exchange
Period) shall be extended by an amount of time equal to the lesser of (x) one
(1) year, (y) such period during which the Purchase/Exchange Right is not
exercisable or such waiver may not be relied upon as a result of such
injunction, order or determination and (z) such period of time during which the
Company or Mr. Diller, as applicable, continues to pursue such relief, contest
and/or appeal.


ARTICLE IV


CERTAIN RESTRICTIONS


    Section 4.01.          Certain Transactions.


(a)          For so long as the Stockholder Beneficially Owns any shares of
Covered Class B Stock, the Stockholder shall not, directly or indirectly, in any
way participate in a Change of Control Transaction, unless such Change of
Control Transaction provides for the same per share consideration (in type and
amount) and mix of consideration (in type and amount), as the case may be, or
(as applicable) the right to receive (or to elect to receive) the same
consideration (in type and amount) and mix of consideration (in type and
amount), in respect of shares of Company Common Stock and shares of Company
Class B Stock that are subject to such Change of Control Transaction; provided,
that, with respect to any such Change of Control Transaction involving less than
100% of the Company Common Shares, each holder of Company Common Shares (whether
of Company Common Stock or Company Class B Stock) must have the same right to
participate in such Change of Control Transaction, including with respect to the
election to participate in such transaction (if any) on the same economic terms
and to proportionate treatment (based on economic ownership) in the case of any
cut-back mechanics or offer limitations (a Change of Control Transaction that
does not meet the foregoing conditions, a “Disparate Transaction”); provided,
that, notwithstanding the foregoing, a bona fide share exchange, merger,
recapitalization or other business combination involving the Company and a Third
Party in which (i) the stockholders of the Company, immediately prior to such
transaction, continue to hold, immediately following such transaction, (and
receive no consideration in the applicable transaction other than) shares of
capital stock of the successor or resulting entity in substantially the same
relative proportions and classes as their ownership of
7

--------------------------------------------------------------------------------



the Company’s capital stock immediately prior to such transaction and the
two-class capital structure and pro rata economics of the two classes of capital
stock are substantially replicated, (ii) each Beneficial Owner of shares of
Covered Class B Stock as of immediately prior to the effective time of such
transaction enters into a written agreement with such successor or resulting
entity providing for the application, following the effective time of such
transaction, of terms and conditions substantially equivalent to this Article IV
to the securities received in such transaction by such Person in respect of such
shares of Covered Class B Stock and (iii) immediately following the effective
time of such transaction, such successor or resulting entity has in effect a
Certificate of Incorporation (or other equivalent organizational document) that
in all material respects reflects, mutatis mutandis, the terms contemplated by
Section 6.09(a), shall not be deemed a Disparate Transaction.


(b)          For so long as the Stockholder Beneficially Owns any shares of
Covered Class B Stock, the Stockholder shall not vote or tender (or cause to be
voted or tendered) any Company Common Shares in favor of or pursuant to any
Disparate Transaction, or enter into any agreement or arrangement with any
Person agreeing to do any of the foregoing in respect of any Disparate
Transaction.


(c)          The provisions of this Section 4.01 shall be binding on any
transferee of any Covered Class B Stock (so long as such shares remain high-vote
shares).


Section 4.02.          Mandatory Conversion of Additional Shares. Upon (a) such
time as Mr. Diller becomes Disabled, (b) Mr. Diller’s death, (c) Mr. Diller no
longer serving as (i) Senior Executive of the Company or any successor entity
(it being understood that serving as Senior Executive shall include active
involvement in an executive capacity in the business activities of the Company
or such successor entity, such as in the manner Mr. Diller serves as of the date
of this Agreement) or (ii) Chairman of the Board of Directors of the Company or
any successor entity, provided in each case that if Mr. Diller is removed (other
than for Cause), replaced or not nominated or elected (including as a result of
the election or appointment of a successor) without Mr. Diller’s written consent
(and provided that, if requested in writing by the Company at least five (5)
business days prior to such removal, replacement or failure to be nominated, Mr.
Diller has indicated in writing prior to such removal, replacement or failure to
be nominated that he is willing to serve as Senior Executive or Chairman), such
event shall not trigger this clause (c) and a Conversion Triggering Event shall
not be deemed to have occurred or (d) the effectiveness of a Conversion
Triggering Transfer (the first of the foregoing to occur, a “Conversion
Triggering Event”), each holder of Additional Shares shall, and the Stockholder
and each subsequent holder of any Additional Shares agrees that he, she or it
(as the case may be) shall, be deemed to have irrevocably exercised its option
pursuant to Section C(2) of Article IV of the Certificate of Incorporation of
the Company (or any successor provision) to convert all such Additional Shares
into shares of Company Common Stock (or such other securities into which such
Additional Shares are then convertible) and, without any further action on the
part of any such holder, upon such Conversion Triggering Event all outstanding
Additional Shares shall be deemed to be so converted.  The Company shall, as
promptly as reasonably practicable following the occurrence of a Conversion
Triggering Event, notify the holders of Additional Shares of the occurrence of
such Conversion Triggering Event, and the Company and such holders shall
cooperate and take all actions reasonably necessary in connection with the
exchange of any certificates previously representing Additional Shares for
certificates representing the shares of Company Common
8

--------------------------------------------------------------------------------



Stock (or such other securities into which such Additional Shares are then
convertible) into which such Additional Shares shall have been converted, and,
to the extent reasonably requested by the Company, such holders shall take such
other reasonable actions as may be necessary to effect the conversions and
exchange contemplated hereby.  Following the occurrence of a Conversion
Triggering Event, the Company shall not record any Transfer of Additional Shares
as such, and any such purported Transfer of Additional Shares as such shall be
null and void.


    Section 4.03.          Transfer of Additional Shares


(a)          It shall be a condition to any Transfer by the Stockholder (or any
Permitted Transferee) of any Additional Shares Beneficially Owned by it (other
than to a Permitted Transferee, so long as the such Person qualifies as
Permitted Transferee (and at such time as such Person ceases to so qualify, such
Additional Shares shall be deemed to be Transferred to such Person as a Third
Party Transferee)) that the transferee deliver to Mr. Diller, prior to such
Transfer, a proxy and power of attorney, in substantially the form attached as
Schedule 5 to this Agreement (provided, that changes to provide that such proxy
and power of attorney is irrevocable shall be permitted) or such other form and
substance reasonably satisfactory to the Special Committee or any other
committee of the Board of Directors of the Company composed wholly of
Independent Directors, granting Mr. Diller sole voting control over any such
Additional Shares received in such Transfer (regardless of whether such
transferee has previously delivered such a proxy and power of attorney with
respect to any other Additional Shares) prior to an Additional Conversion
Triggering Event or Conversion Triggering Event (which may include Permitted
Exceptions, but not the right to vote shares in any circumstance, which shall 
be retained by Mr. Diller).  The grant of a proxy by Mr. Diller or any other
Person to the Company or any officer of the Company for the sole purpose of
voting shares of Company Class B Stock at any annual or special meeting of the
stockholders of the Company (or with respect to any action by written consent to
be taken by the stockholders of the Company) shall neither be deemed a Transfer
of such shares or an Additional Conversion Event for any purpose under this
Agreement nor shall Mr. Diller be deemed as a result of such proxy to not
maintain “sole voting control” over such shares for all purposes herein.  For
the avoidance of doubt, nothing in this Agreement shall limit any right of Mr.
Diller to nominate or vote for any individual, including individuals who may be
representatives of an Applicable Third Party or of a transferee under Section
4.03, as a director of the Company, subject to compliance with his fiduciary
duties, and in considering any such nomination, the Board of Directors of the
Company or applicable nominating and governance committee thereof shall act in
good faith and without regard to the requirements hereunder with respect to Mr.
Diller retaining voting control over the Covered Class B Stock.  Any such
nomination or act of voting shall not in and of itself be deemed a Transfer of
any Covered Class B Stock, a Third Party Conversion Triggering Event or an
Additional Conversion Triggering Event, nor shall Mr. Diller be deemed as a
result of any such actions to not maintain “sole voting control” over any
Covered Class B Stock.


(b)          Subject to the last two sentences of Section 4.03(a), if any such
transferee of any Additional Shares (the “Applicable Additional Shares”) does
not deliver to Mr. Diller a proxy and power of attorney with respect to the
Applicable Additional Shares pursuant to the provisions of paragraph (a) above,
or such proxy and power of attorney is revoked or otherwise no longer provides
Mr. Diller sole voting control over the Applicable Additional Shares prior to
the occurrence of an Additional Conversion Triggering Event or Conversion
Triggering Event
9

--------------------------------------------------------------------------------



(subject to the parenthetical in paragraph (a) above) (any of the foregoing, an
“Additional Conversion Triggering Event”), then prior to any such Transfer (or
upon such Additional Conversion Triggering Event), each holder of the Applicable
Additional Shares shall, and the Stockholder and each subsequent holder of the
Applicable Additional Shares agrees that he, she or it (as the case may be)
shall, be deemed to have irrevocably exercised its option pursuant to Section
C(2) of Article IV of the Certificate of Incorporation of the Company (or any
successor provision) to convert the Applicable Additional Shares into shares of
Company Common Stock (or such other securities into which such Additional Shares
are then convertible) and, without any further action on the part of any such
holder, prior to any such Transfer (or upon such Additional Conversion
Triggering Event) the Applicable Additional Shares shall be deemed to be so
converted.  Notwithstanding the foregoing, if the Company determines that an
Additional Conversion Triggering Event has occurred, the Company shall provide
written notice thereof to the applicable holder of such applicable shares of
Company Class B Stock (at the address(es) set forth in the books and records of
the Company in its capacity as transfer agent for the Company Class B Stock (or,
in the event that it shall use a third party transfer agent, such transfer
agent’s books and records)) and, in the event that such Additional Conversion
Triggering Event was an incidental error, such holder shall have ten (10)
business days to correct such error and, in the event of such correction to the
reasonable satisfaction of the Company within such ten (10) business day period,
such Additional Conversion Triggering Event shall be deemed to have not
occurred, provided that prior to time of such correction no Person other than
Mr. Diller exercises any voting control over the applicable shares of Company
Class B Stock.


    Section 4.04.          Joinder.


(a)          It shall be a condition to any Transfer by the Stockholder (or any
subsequent holder of shares of Covered Class B Stock) of any shares of Covered
Class B Stock Beneficially Owned by it that the transferee deliver to the
Company, prior to such Transfer, a written joinder, in substantially the form
attached as Schedule 4 to this Agreement, agreeing to be bound in the case of
any Transfer of Covered Class B Stock to a transferee that is not at such time
subject to such Sections, by the obligations set forth in Section 1.01, this
Article IV and Article VI (except Section 6.10).


(b)          If the Family Foundation shall have acquired shares of Covered
Class B Stock pursuant to the Liberty Expedia-Diller Exchange, Mr. Diller shall
cause the Family Foundation to deliver to the Company, not more than ten (10)
business days after the date on which the Combination Closing occurs, a written
joinder agreeing to be bound by the obligations set forth in Section 1.01, this
Article IV and Article VI (except Section 6.10).


    Section 4.05.          Legend.  Each certificate (or book-entry share)
evidencing Covered Class B Stock shall bear a restrictive legend substantially
to the effect of the following (or appropriate comparable notations with respect
to book-entry shares):


THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND VOTING SET FORTH IN A SECOND AMENDED AND RESTATED GOVERNANCE
AGREEMENT, DATED AS OF APRIL 15, 2019, BETWEEN EXPEDIA

10

--------------------------------------------------------------------------------



GROUP, INC. AND BARRY DILLER (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
EXPEDIA GROUP, INC.).


ARTICLE V


DEFINITIONS


For purposes of this Agreement, the following terms shall have the following
meanings:


           Section 5.01.          “Additional Conversion Triggering Event” 
shall have the meaning set forth in Section 4.03(b).


   Section 5.02.          “Additional Shares” shall have the meaning set forth
in Section 3.01(b).


    Section 5.03.          “Affiliate” shall have the meaning set forth in Rule
12b-2 under the Exchange Act (as in effect on the date of this Agreement).  For
purposes of this definition, except as expressly provided in this Agreement,
(a) natural persons shall not be deemed to be Affiliates of each other, (b) none
of Mr. Diller or any of his Affiliates shall be deemed to be an Affiliate of the
Company or its Affiliates, (c) none of the Company or any of its Affiliates
shall be deemed to be an Affiliate of Mr. Diller or his Affiliates and (d) the
Company shall not be deemed to be an Affiliate of IAC/InterActiveCorp to the
extent such relationship would otherwise be based on the common control of the
Company and IAC InterActiveCorp by Mr. Diller.


    Section 5.04.          “Agreement” shall have the meaning set forth in the
preamble to this Agreement.


    Section 5.05.          “Amendment Approval Meeting” shall have the meaning
set forth in Section 6.09.


    Section 5.06.          “Amendment Proposal” shall have the meaning set forth
in Section 6.09.


    Section 5.07.          “Applicable Additional Shares” shall have the meaning
set forth in Section 4.03(b).


    Section 5.08.          “Applicable Third Parties” shall have the meaning set
forth in Section 3.01(d).


    Section 5.09.          “Beneficial Ownership” or “Beneficially Own” shall
have the meaning given such term in Rule 13d-3 under the Exchange Act and a
Person’s Beneficial Ownership of Company Common Shares shall be calculated in
accordance with the provisions of such Rule; provided, however, that no Person
shall be deemed to Beneficially Own any Equity Securities with respect to which
such Person does not have a pecuniary interest.
 
  
 
   Section 5.10.          “business day” shall mean any day other than a
Saturday, a Sunday or any other day on which banks in New York, New York may, or
are required to, remain closed.
11

--------------------------------------------------------------------------------

    Section 5.11.          “Cause” shall mean (a) the conviction of, or pleading
guilty to, any felony, or (b) the willful, continued and complete failure to
attend to managing the business affairs of the Company, after written notice of
such failure from the Board of Directors of the Company and reasonable
opportunity to cure.


    Section 5.12.          “Change of Control Transaction” shall mean (a) any
merger, tender or exchange offer, consolidation, amalgamation or similar
transaction between the Company and another Person (other than a Subsidiary of
the Company) pursuant to which the stockholders of the Company immediately prior
to such merger, tender or exchange offer, consolidation, amalgamation or similar
transaction would own, as of immediately after such transaction, less than fifty
percent (50%) of the total economic or voting power of all outstanding Voting
Securities of the Company (or resulting or surviving entity), or (b) any sale,
lease or other disposition of all or substantially all of the assets of the
Company to another Person (other than a Subsidiary of the Company), in each of
the foregoing clauses (a) and (b), whether in any single transaction or series
of related transactions, regardless of the amount of consideration.


    Section 5.13.          “Charitable Organization” shall mean an entity that
is exempt from taxation under Section 501(c)(3) or Section 501(c)(4) of the
United States Internal Revenue Code of 1986, as amended (or any successor
provisions thereto) (whether a determination letter with respect to such
successor’s exemption is issued before, at or after the relevant determination
date), and further includes any successor entity of similar status.


    Section 5.14.          “Combination” shall have the meaning set forth in the
recitals to this Agreement.


    Section 5.15.          “Combination Closing” shall mean the closing of the
Combination pursuant to the Liberty Expedia Merger Agreement.


    Section 5.16.          “Commission” shall mean the Securities and Exchange
Commission.


    Section 5.17.          “Company” shall have the meaning set forth in the
preamble to this Agreement.


    Section 5.18.          “Company Class B Stock” shall mean class B common
stock, $0.0001 par value per share, of the Company.


    Section 5.19.          “Company Common Shares” shall mean shares of Company
Common Stock and Company Class B Stock.


    Section 5.20.          “Company Common Stock” shall mean common stock,
$0.0001 par value per share, of the Company.


    Section 5.21.          “Conversion Triggering Event” shall have the meaning
set forth in Section 4.02.


    Section 5.22.          “Conversion Triggering Transfer” shall mean a
Transfer by Mr. Diller and/or the Family Foundation of Original Shares to any
Person other than a Permitted Transferee (so long as the such Person continues
to qualify as Permitted Transferee (and at such time as
12

--------------------------------------------------------------------------------

such Person ceases to so qualify, such Original Shares shall be deemed to be
Transferred to such Person as a Third Party Transferee)) (except to the extent
in connection with such Transfer the Original Shares subject to such Transfer
are converted into shares of Company Common Stock (or such other securities of
the Company into which such Original Shares are then convertible)) (an “Original
Share Transfer”), which Original Shares, taken together (without duplication)
with all Original Shares the subject of any prior Original Share Transfer,
represent more than five percent (5%) of the total voting power of all
outstanding Voting Securities of the Company at such time.


    Section 5.23.          “Covered Class B Stock” shall mean the Original
Shares and the Additional Shares (but, for the avoidance of doubt, shall not
include any shares of Company Common Stock (or other securities, as the case may
be, unless such securities remain high-vote shares) into which any Original
Shares or Additional Shares shall have been converted).
 
   
    Section 5.24.          “Demand Registration” shall have the meaning set
forth in Section 6.07(b).


Section 5.25.          “Disabled” shall mean the disability of Mr. Diller after
the expiration of more than one hundred eighty (180) consecutive days after its
commencement which is determined to be total and permanent by a physician
selected by the Company and reasonably acceptable to Mr. Diller, his spouse or a
personal representative designated by Mr. Diller; provided that Mr. Diller shall
be deemed to be disabled only following the expiration of ninety (90) days
following receipt of a written notice from the Company and such physician
specifying that a disability has occurred if within such ninety (90)-day period
he fails to return to managing the business affairs of the Company.  Total
disability shall mean mental or physical incapacity that prevents Mr. Diller
from managing the business affairs of the Company.


Section 5.26.           “Disparate Transaction” shall have the meaning set forth
in Section 4.01(a).


    Section 5.27.          “Effective Time” shall have the meaning set forth in
Section 6.15.


    Section 5.28.          “Equity Securities” shall mean the equity securities
of the Company calculated on a Company Common Stock equivalent basis, including
the Company Common Shares and those shares issuable upon exercise, conversion or
redemption of other securities of the Company not otherwise included in this
definition.


    Section 5.29.          “Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended, and the rules and regulations of the Commission promulgated
thereunder.


    Section 5.30.          “Existing Governance Agreement” shall have the
meaning set forth in the recitals to this Agreement.


    Section 5.31.          “Exchange Agreement” shall have the meaning set forth
in the recitals to this Agreement.


    Section 5.32.          “Expedia Group” shall have the meaning set forth in
the preamble to this Agreement.
13

--------------------------------------------------------------------------------

    Section 5.33.          “Expiration Date” shall have the meaning set forth in
Section 5.54.


    Section 5.34.          “Fair Market Value” for a security publicly traded on
a recognized exchange shall mean the average closing price during regular
trading hours of such security (as reflected on Nasdaq.com) for the five (5)
trading days immediately preceding the applicable day of measurement.


    Section 5.35.          “Family Entity” shall mean (a) those entities
identified on Schedule 1 and (b) any general or limited partnership,
corporation, limited liability company, trust or other legal entity that is
wholly owned, directly or indirectly, by, or as to which the sole beneficiaries
of any shares of capital stock of the Company held by such entity are, Mr.
Diller and/or one or more of his Family Members (provided that any private
foundation or Charitable Organization to which no person other than Mr. Diller
and/or his Family Members is an investment advisor shall be permitted to be an
additional beneficiary of shares of capital stock without violating such
requirement).


    Section 5.36.          “Family Foundation” shall have the meaning set forth
in the recitals to this Agreement.


    Section 5.37.          “Family Member” shall mean, with respect to Mr.
Diller, the spouse of Mr. Diller or the lineal descendants of Mr. Diller and/or
of his spouse or the respective parents, grandparents, siblings or lineal
descendants of siblings of Mr. Diller or his spouse (including Diane von
Furstenberg, Alexander von Furstenberg and Tatiana von Furstenberg).  Lineal
descendants shall include adopted persons.


    Section 5.38.          “Governance Instruments” shall have the meaning set
forth in the Liberty Expedia Merger Agreement.


    Section 5.39.          “Governmental Authority” shall mean any
supranational, national, federal, state, county, local or municipal government,
or other political subdivision thereof, or any court, tribunal or arbitral body
and any entity exercising executive, legislative, judicial, regulatory, taxing,
administrative, prosecutorial or arbitral functions of or pertaining to
government, domestic or foreign, including, for the avoidance of doubt, the
Commission and any stock exchange.


    Section 5.40.          “Independent Directors” shall have the meaning set
forth in Section 6.02(a).


    Section 5.41.          “Law” shall mean all foreign, federal, state,
provincial, local or municipal laws, statutes, ordinances, regulations and rules
of any Governmental Authority (including the rules and regulations of the
Commission and applicable stock exchange rules), and all judgments, orders,
writs, awards, preliminary or permanent injunctions or decrees of any
Governmental Authority.


    Section 5.42.          “Liberty Expedia” shall have the meaning set forth in
the recitals to this Agreement.
14

--------------------------------------------------------------------------------

    Section 5.43.          “Liberty Expedia-Diller Exchange” shall have the
meaning set forth in the recitals to this Agreement.


    Section 5.44.          “Liberty Expedia Merger Agreement” shall have the
meaning set forth in the recitals to this Agreement.


    Section 5.45.          “Litigation” shall have the meaning set forth in
Section 6.04.


    Section 5.46.          “Merger” shall have the meaning set forth in the
recitals to this Agreement.


    Section 5.47.          “Merger LLC” shall have the meaning set forth in the
recitals to this Agreement.


    Section 5.48.          “Merger Sub” shall have the meaning set forth in the
recitals to this Agreement.


    Section 5.49.          “Original Share Transfer” shall have the meaning set
forth in Section 5.22.


    Section 5.50.          “Original Shares” shall mean the shares of Company
Class B Stock acquired by Mr. Diller (and, if the Family Foundation so elected,
the Family Foundation) pursuant to the Liberty Expedia-Diller Exchange (subject
to adjustment pursuant to Section 6.14).  The number of such shares shall be
reflected on Schedule 2 to this Agreement promptly following the Effective Time.


    Section 5.51.          “Permitted Exceptions” shall have the meaning set
forth in Section 3.01(d).


    Section 5.52.          “Permitted Transferee” shall mean (a) Mr. Diller, any
of his Family Members or the personal representatives of the estate of any of
the aforementioned individuals (with respect to Covered Class B Stock, so long
as Mr. Diller retains sole voting control (via proxy or otherwise) over the
applicable shares of Covered Class B Stock) and (b) any Family Entity (in the
case of this clause (b), so long as Mr. Diller alone maintains the ability to
control the voting of the shares of Covered Class B Stock owned by such Family
Entity, subject only to customary limitations and requirements to account for
fiduciary or similar considerations required in connection with bona fide estate
planning vehicles, so long as such limitations and requirements do not diminish
in any substantive or material manner Mr. Diller’s sole effective control over
the voting of such shares), including, for the avoidance of doubt, the Family
Foundation.


    Section 5.53.          “Person” shall mean any individual, partnership,
joint venture, corporation, limited liability company, trust, unincorporated
organization, government or department or agency of a government.


    Section 5.54.          “Purchase/Exchange Period” shall mean the period from
and after the Combination Closing until the close of business on the nine-month
anniversary of the date on which the Combination Closing occurs, subject to
extension pursuant to Section 3.03 (the “Expiration Date”); provided that such
Expiration Date shall be extended to enable any exercises
15

--------------------------------------------------------------------------------

of the Purchase/Exchange Right (as shown by the delivery to the Company of a
written notice of exercise of the Purchase/Exchange Right on or prior to such
Expiration Date) effected by the Expiration Date which have not yet been
consummated as of such Expiration Date to be consummated.


    Section 5.55.          “Purchase/Exchange Right” shall have the meaning set
forth in Section 3.01(b).


    Section 5.56.          “Securities Act” shall mean the Securities Act of
1933, as amended, and the rules and regulations of the Commission promulgated
thereunder.


    Section 5.57.          “Securities Trading Policy” shall have the meaning
set forth in Section 3.01(b).


    Section 5.58.          “Special Committee” shall have the meaning set forth
in the recitals to this Agreement.


    Section 5.59.          “Stockholder” shall have the meaning set forth in the
preamble to this Agreement.


    Section 5.60.          “Stockholder Approval” shall have the meaning set
forth in Section 6.09.


    Section 5.61.          “Stockholder Group” shall mean (a) Mr. Diller and (b)
those Permitted Transferees that from time to time hold Company Class B Stock
subject to this Agreement.

    Section 5.62.          “Subsidiary” shall mean, as to any Person, any
corporation or other Person at least a majority of the shares of stock or other
ownership interests of which having general voting power under ordinary
circumstances to elect a majority of the Board of Directors or similar governing
body of such corporation or other entity (irrespective of whether or not at the
time stock of any other class or classes shall have or might have voting power
by reason of the happening of any contingency) is, at the time as of which the
determination is being made, owned by such Person, or one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries.


    Section 5.63.          “Third Party” shall mean any Person who is not a
Family Entity or an Affiliate of (a) the Company or (b) Mr. Diller, his Family
Members and/or Family Entities.


    Section 5.64.          “Third Party Conversion Triggering Event” shall have
the meaning set forth in Section 3.01(d).


    Section 5.65.          “Third Party Transferee” shall mean any Person to
whom the Stockholder or a Permitted Transferee Transfers Company Common Shares,
other than the Stockholder or a Permitted Transferee.


    Section 5.66.          “Total Equity Securities” at any time shall mean,
subject to the next sentence, the total number of the Company’s outstanding
equity securities calculated on a Company Common Stock equivalent basis.  Any
Equity Securities Beneficially Owned by a Person that are not outstanding Voting
Securities but that, upon exercise, conversion or
16

--------------------------------------------------------------------------------

exchange, would become Voting Securities, shall be deemed to be outstanding for
the purpose of computing Total Equity Securities and the percentage of Equity
Securities owned by such Person but shall not be deemed to be outstanding for
the purpose of computing Total Equity Securities and the percentage of the
Equity Securities owned by any other Person.

    Section 5.67.          “Transfer” by any Person shall mean, directly or
indirectly, to sell, transfer, assign, pledge, encumber, hypothecate or
similarly dispose of, either voluntarily or involuntarily, or to enter into any
contract, option or other arrangement or understanding with respect to the sale,
transfer, assignment, pledge, encumbrance, hypothecation or similar disposition
of, any Company Common Shares Beneficially Owned by such Person or any interest
in any Company Common Shares Beneficially Owned by such Person; provided,
however, that, a merger or consolidation in which the Company is a constituent
corporation shall not be deemed to be the Transfer of any Company Common Shares
Beneficially Owned by such Person (provided, that a significant purpose of any
such transaction is not to avoid the provisions of this Agreement).  For
purposes of this Agreement, (a) the conversion of Company Class B Stock into
Company Common Stock shall not be deemed to be a Transfer, (b) any Permitted
Exception shall not be deemed to be a Transfer and (c) any financing arrangement
or transaction contemplated by the penultimate sentence of Section 3.01(e) with
respect to which Additional Shares are collateral shall not be deemed to be a
Transfer of such Additional Shares until such time as such Additional Shares are
foreclosed on (for the avoidance of doubt, any such foreclosure shall be deemed
to be a Transfer of such Additional Shares).


    Section 5.68.           “Unexchanged Class B Share Number” shall mean, as of
any time, the number of shares of Company Class B Stock, if any, held by Liberty
Expedia or its Subsidiaries immediately prior to the Liberty Expedia-Diller
Exchange and not exchanged pursuant to the Liberty Expedia-Diller Exchange
(subject to adjustment pursuant to Section 6.14).  Such number shall be
reflected on Schedule 3 to this Agreement promptly following the Effective Time.


    Section 5.69.          “Upstream Merger” shall have the meaning set forth in
the recitals to this Agreement.


    Section 5.70.          “Voting Securities” at any time shall mean the shares
of any class of capital stock of the Company which are then entitled to vote
generally in the election of directors.


ARTICLE VI

MISCELLANEOUS


    Section 6.01.          Notices.  Any notices or other communications
required or permitted under, or otherwise in connection with this Agreement,
shall be in writing and shall be deemed to have been duly given (a) when
delivered in person, (b) upon transmission by electronic mail or facsimile
transmission as evidenced by confirmation of transmission to the sender (but
only if followed by transmittal of a copy thereof by (i) national overnight
courier or (ii) hand delivery with receipt, in each case, for delivery by the
second business day following such electronic mail or facsimile transmission),
(c) on receipt after dispatch by registered or certified mail, postage prepaid
and addressed, or (d) on the next business day if transmitted by national
overnight courier, in each case as set forth to the parties as set forth below:

17

--------------------------------------------------------------------------------


              if to Mr. Diller, to:
     
c/o Arrow Finance, LLC
 
555 West 18th Street
 
New York, NY  10011
 
Attention:
Barry Diller
 
Facsimile:
Separately provided
 
E-Mail:
Separately provided
     
              with a copy to:
       
 Expedia Group, Inc.   
333 108th Avenue NE
 
Bellevue, WA  98004
 
Attention:
Chief Legal Officer
 
Email:
bdzielak@expedia.com
 
Facsimile:
(425) 679-7251
     
              and
         
Wachtell, Lipton, Rosen & Katz
 
51 West 52nd Street
 
New York, NY  10019
 
Attention:
Andrew J. Nussbaum, Esq.
   
Edward J. Lee, Esq.
 
Email:
AJNussbaum@wlrk.com
   
EJLee@wlrk.com
 
Facsimile:
(212) 403-2000
     
              if to the Company, to:
         
Expedia Group, Inc.
 
333 108th Avenue NE
 
Bellevue, WA  98004
 
Attention:
Chief Legal Officer



18

--------------------------------------------------------------------------------

 
Email:
Separately provided
 
Facsimile:
Separately provided
     
with a copy to:
         
Paul, Weiss, Rifkind, Wharton & Garrison LLP
 
1285 Avenue of the Americas
 
New York, NY  10019
 
Attention:
Robert B. Schumer, Esq.
   
Steven J. Williams, Esq.
 
Email:
rschumer@paulweiss.com
   
swilliams@paulweiss.com
 
Facsimile:
(212) 757-3990
     
and
           
Wachtell, Lipton, Rosen & Katz
 
51 West 52nd Street
 
New York, NY  10019
 
Attention:
Andrew J. Nussbaum, Esq.
   
Edward J. Lee, Esq.
 
Email:
AJNussbaum@wlrk.com
   
EJLee@wlrk.com
 
Facsimile:
(212) 403-2000



or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto.


Section 6.02.          Amendments; No Waivers.


(a)          Subject to the last sentence of this paragraph (a), any provision
of this Agreement may be amended or waived if, and only if, such amendment or
waiver is in writing and signed, in the case of an amendment, by Mr. Diller and
the Company, or in the case of a waiver, by Mr. Diller, if the waiver is to be
effective against any member of the Stockholder Group, or the Company, if the
waiver is to be effective against the Company.  Any amendment or waiver by the
Company shall be authorized by a majority of the members of the Board of
Directors who are (i) “independent directors” as defined by applicable stock
exchange listing rules, (ii) independent of Mr. Diller and his Affiliates and
(iii) not members of the management of the Company or any Person over which Mr.
Diller exercises direct or indirect control (“Independent Directors”). 
Following Mr. Diller’s death or at such time as Mr. Diller has become Disabled,
any amendment or waiver hereunder on the part of any member(s) of the
Stockholder Group shall be in writing and signed by members of the Stockholder
Group owning in the aggregate a majority of the Covered Class B Stock then
outstanding.


(b)          No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or
19

--------------------------------------------------------------------------------

      
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Law.
    



    Section 6.03.          Successors And Assigns.  Except as provided in
Section 6.07(d), neither this Agreement nor any of the rights or obligations
under this Agreement shall be assigned, in whole or in part, by any party
without the prior written consent of the other party hereto.  Subject to the
foregoing, the provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.


    Section 6.04.          Governing Law; Consent To Jurisdiction.  This
Agreement shall be construed in accordance with and governed by the internal
Laws of the State of Delaware, without giving effect to the principles of
conflicts of Laws.  Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the non-exclusive jurisdiction of the
courts of the State of Delaware, for any action, proceeding or investigation in
any court or before any Governmental Authority (“Litigation”) arising out of or
relating to this Agreement and the transactions contemplated hereby and further
agrees that service of any process, summons, notice or document by U.S. mail to
its respective address set forth in this Agreement shall be effective service of
process for any Litigation brought against it in any such court.  Each of the
parties hereto hereby irrevocably and unconditionally waives any objection to
the laying of venue of any Litigation arising out of this Agreement or the
transactions contemplated hereby in the courts of the State of Delaware, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such Litigation brought in any such court has
been brought in an inconvenient forum.  Each of the parties irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Law, any
and all rights to trial by jury in connection with any Litigation arising out of
or relating to this Agreement or the transactions contemplated hereby.


    Section 6.05.          Counterparts.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.


    Section 6.06.          Specific Performance.  The Company and Mr. Diller
each acknowledge and agree that the parties’ respective remedies at Law for a
breach or threatened breach of any of the provisions of this Agreement would be
inadequate and, in recognition of that fact, agree that, in the event of a
breach or threatened breach by Mr. Diller or the Company of the provisions of
this Agreement, in addition to any remedies at Law, the Company and Mr. Diller,
respectively, without posting any bond shall be entitled to obtain equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy which may then
be available.


    Section 6.07.          Registration Rights.


(a)          Mr. Diller shall be entitled to customary registration rights
relating to Company Common Stock owned by him as of the date hereof or acquired
from the Company (including upon conversion of Company Class B Stock) in the
future (including the ability to transfer registration rights as set forth in
this Agreement in connection with the sale or other disposition of Company
Common Shares).
20

--------------------------------------------------------------------------------

(b)          If requested by the Stockholder, the Company shall be required
promptly to cause the Company Common Stock owned by the Stockholder or another
member of the Stockholder Group to be registered under the Securities Act to
permit the Stockholder or such member of the Stockholder Group to sell such
shares in one (1) or more (but not more than three (3)) registered public
offerings (each, a “Demand Registration”).  The Stockholder shall also be
entitled to customary piggyback registration rights.  If the amount of shares
sought to be registered by the Stockholder and the other members of the
Stockholder Group pursuant to any Demand Registration is reduced by more than
twenty-five percent (25%) pursuant to any underwriters’ cutback, then the
Stockholder may elect to request the Company to withdraw such registration, in
which case, such registration shall not count as one of the Demand
Registrations.  If the Stockholder requests that any Demand Registration be an
underwritten offering, then the Stockholder shall select the underwriter(s) to
administer the offering, provided that such underwriter(s) shall be reasonably
satisfactory to the Company.  If a Demand Registration is an underwritten
offering and the managing underwriter advises the Stockholder in writing that in
its opinion the total number or dollar amount of securities proposed to be sold
in such offering is such as to materially and adversely affect the success of
such offering, then the Company will include in such registration, first, the
securities of the Stockholder, and, thereafter, any securities to be sold for
the account of others who are participating in such registration (as determined
on a fair and equitable basis by the Company).  In connection with any Demand
Registration or inclusion of the Stockholder’s or another Stockholder Group
member’s shares in a piggyback registration, the Company, the Stockholder and/or
the other applicable members of the Stockholder Group shall enter into an
agreement containing terms (including representations, covenants and indemnities
by the Company and the Stockholder), and shall be subject to limitations,
conditions, and blackout periods, customary for a secondary offering by a
selling stockholder.  The costs of the registration (other than underwriting
discounts, fees and commissions) shall be paid by the Company.  The Company
shall not be required to register such shares if the Stockholder would be
permitted to sell the Company Common Stock in the quantities proposed to be sold
at such time in one transaction under Rule 144 of the Securities Act or under
another comparable exemption therefrom.


(c)          If the Company and the Stockholder cannot agree as to what
constitutes customary terms within ten (10) days of the Stockholder’s request
for registration (whether in a Demand Registration or a piggyback registration),
then such determination shall be made by a law firm of national reputation
mutually acceptable to the Company and the Stockholder.


        (d)          No Third Party Transferee shall have any rights or
obligations under this Agreement, except as specifically provided for in this
Agreement and except that (i) if such Third Party Transferee shall acquire
Beneficial Ownership of more than five percent (5%) of the outstanding Total
Equity Securities upon consummation of any Transfer or series of related
Transfers from the Stockholder, to the extent the Stockholder has the right to
Transfer a Demand Registration and assigns such right in connection with a
Transfer, such Third Party Transferee shall have the right to initiate one (1)
or more Demand Registrations pursuant to this Section 6.07 or any registration
rights agreement that replaces or supersedes this Section 6.07 (and shall be
entitled to such other rights that the Stockholder would have applicable to such
Demand Registration) and (ii) if such Third Party Transferee shall acquire
Beneficial Ownership of five percent (5%) or less of the outstanding Total
Equity Securities but shall acquire Beneficial Ownership of Company Common
Shares (or other equity securities of the Company)


21

--------------------------------------------------------------------------------

with a Fair Market Value of at least $250,000,000 upon consummation of any
Transfer or series of related Transfers from the Stockholder, to the extent the
Stockholder has the right to Transfer a Demand Registration and assigns such
right in connection with a Transfer, such Third Party Transferee shall have the
right to initiate one (but not more than one) Demand Registration pursuant to
this Section 6.07 or any registration rights agreement that replaces or
supersedes this Section 6.07 (and shall be entitled to such other rights that
the Stockholder would have applicable to such Demand Registration), provided
that, in the case of this clause (ii), such Third Party Transferee may exercise
such Demand Registration only in connection with a registered public offering of
Company Common Stock having a Fair Market Value at least equal to $100,000,000,
subject (in each of clauses (i) and (ii)) to the obligations of the Stockholder
applicable to such demand (and the number of Demand Registrations to which the
Stockholder is entitled under this Section 6.07 hereof shall be correspondingly
decreased).


(e)          This Section 6.07 shall survive any termination of this Agreement
following the Effective Time until such time as (i) no Affiliate of the Company
holds shares of Covered Class B Stock and (ii) each holder of shares of Covered
Class B Stock would be permitted to sell its Company Common Shares (or such
other securities into which any such shares of Covered Class B Stock are then
convertible) pursuant to Rule 144 under the Securities Act, or any similar rule
or regulation hereafter adopted by the Commission having substantially the same
effect as such rule, without volume limitations or other restrictions on
transfer thereunder.


    Section 6.08.          Termination.  Notwithstanding anything to the
contrary contained herein, this Agreement shall terminate automatically in the
event of the termination of the Liberty Expedia Merger Agreement in accordance
with its terms prior to the occurrence of the Combination Closing.  Following
the Combination Closing, (a) this Agreement shall terminate and be of no further
force or effect with respect to any transferee (other than Mr. Diller) that no
longer holds any Covered Class B Stock upon the written request to the Company
of any such transferee and (b) this Agreement shall terminate and be of no
further force or effect at such time as no Person (other than the Company or any
of its Subsidiaries) holds shares of Covered Class B Stock.


    Section 6.09.          Stockholder Approval; Certificate of Incorporation
Amendment.


(a)          The Company shall take, in accordance with applicable Law and the
Company’s Certificate of Incorporation and By-laws, all action necessary to
submit for approval by the requisite vote of the stockholders of the Company
(such approval, the “Stockholder Approval”) a proposal to amend the Company’s
Certificate of Incorporation to reflect, mutatis mutandis, the terms set forth
in Article IV (such proposal, the “Amendment Proposal”) at the next annual
meeting of the stockholders of the Company following the Effective Time as to
which a preliminary proxy statement has not yet been filed with the Commission
as of the Effective Time (the “Amendment Approval Meeting”).  Such Amendment
Proposal shall be reasonably satisfactory to the Stockholder and the Special
Committee, in each case acting in good faith.  Without limiting the foregoing,
such Amendment Proposal shall require the approval of a committee of Independent
Directors in order to amend or repeal the provisions implemented thereby.


22

--------------------------------------------------------------------------------

(b)          The Stockholder agrees that at the Amendment Approval Meeting
(including each postponement, recess, adjournment or continuation thereof), the
Stockholder shall, and shall cause each other member of the Stockholder Group
to, (i) appear at the Amendment Approval Meeting or otherwise cause all of the
Common Shares and all other voting securities over which such holder has
acquired beneficial ownership after the date hereof or otherwise the power to
vote or direct the voting of, as of the applicable record date, to be counted as
present thereat for purposes of calculating a quorum, and (ii) vote or cause to
be voted (including by proxy or written consent, if applicable) all such shares
(A) in favor of the approval of the Amendment Proposal and (B) in favor of any
proposal to adjourn or postpone such meeting of the Company’s stockholders to a
later date if there are not sufficient votes to approve the Amendment Proposal. 
The Stockholder represents, covenants and agrees that, (x) except for this
Agreement and the Governance Instruments (which such applicable Governance
Instruments will terminate at the Combination Closing), he has not entered into,
and shall not enter into any voting agreement or voting trust with respect to
any shares to be voted at the Amendment Approval Meeting and (y) except as
expressly set forth herein and in the Governance Instruments, he has not granted
a proxy, consent or power of attorney with respect to any shares to be voted at
the Amendment Approval Meeting.  The Stockholder agrees not to enter into any
agreement or commitment with any person the effect of which would be
inconsistent with or otherwise violate the provisions and agreements set forth
in this Section 6.09.  In furtherance and not in limitation of the foregoing,
until the completion of the Amendment Approval Meeting (including each
postponement, recess, adjournment or continuation thereof), the Stockholder
hereby appoints Robert J. Dzielak (or, if Mr. Dzielak ceases to be the Chief
Legal Officer of the Company, the Person holding such position at such time) and
any designee thereof, and each of them individually, its proxy and
attorney-in-fact, with full power of substitution and resubstitution, to vote or
act by written consent with respect to any and all of the Stockholder’s shares
in accordance with this Section 6.09.  This proxy and power of attorney are
given to secure the performance of the duties of the Stockholder under this
Section 6.09.  The Stockholder hereby agrees that this proxy and power of
attorney granted by the Stockholder shall be irrevocable until the completion of
the Amendment Approval Meeting (including each postponement, recess, adjournment
or continuation thereof), shall be deemed to be coupled with an interest
sufficient under applicable Law to support an irrevocable proxy and shall revoke
any and all prior proxies granted by the Stockholder with respect to any shares
regarding the matters set forth in this Section 6.09.  The power of attorney
granted by the Stockholder herein is a durable power of attorney and shall
survive the bankruptcy, death or incapacity of the Stockholder.


(c)          Upon the recommendation by the Special Committee, the Board of
Directors shall recommend that the Company’s stockholders vote in favor of the
Amendment Proposal, provided that any director of the Company shall have the
right to recuse himself or herself from, and otherwise not participate in, any
deliberations, decisions or recommendations of the Board of Directors concerning
the Amendment Proposal.


    Section 6.10.          Merger Condition.  The Company hereby agrees,
effective as of the date hereof, that it shall not directly or indirectly amend,
modify or waive in any respect the condition set forth in Section 6.2(e) of the
Liberty Expedia Merger Agreement.


23

--------------------------------------------------------------------------------

    Section 6.11.          Acknowledgment of Rights.  Mr. Diller acknowledges
and agrees that the rights contemplated hereby and by the Exchange Agreement are
deemed to be in recognition and in lieu of Mr. Diller’s rights under the
Existing Governance Agreement and the Amended and Restated Stockholders
Agreement by and between Qurate Retail, Inc. and Mr. Diller, dated as of
December 20, 2011, as assigned to Liberty Expedia pursuant to the Assignment and
Assumption of Stockholders Agreement, dated as of November 4, 2016, by and among
Liberty Expedia, LEXE Marginco, LLC, LEXEB, LLC, Qurate Retail, Inc. and Mr.
Diller, and as amended by Amendment No. 1 to Stockholders Agreement, dated as of
November 4, 2016, by and between Liberty Expedia and Mr. Diller.


    Section 6.12.          Indemnification.  Mr. Diller acknowledges that the
assumption of obligations effected by the Transaction Agreement Joinder (as such
term is defined in the Liberty Expedia Merger Agreement) shall not entitle Mr.
Diller to any indemnification rights from the Company in connection with the
transactions contemplated by the Liberty Expedia Merger Agreement (including the
transactions contemplated hereby).  For the avoidance of doubt, the Company and
Mr. Diller acknowledge that the immediately preceding sentence shall not in any
manner limit any other rights to indemnification to which Mr. Diller may be
entitled, related to such transactions or otherwise.


    Section 6.13.          Severability.  If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, provided that
the parties hereto shall negotiate in good faith to attempt to place the parties
in the same position as they would have been in had such provision not been held
to be invalid, void or unenforceable.


    Section 6.14.          Adjustment of Share Numbers and Prices.  If, after
the date of this Agreement, there is a subdivision, split, stock dividend,
combination, reclassification or similar event with respect to any of the shares
of capital stock referred to in this Agreement, then, in any such event, the
numbers and types of shares of such capital stock referred to in this Agreement
(including, for the avoidance of doubt, the one-for-one exchange ratio
contemplated by Section 3.01(b)(ii)) and, if applicable, the prices of such
shares, shall be equitably adjusted to the number and types of shares of such
capital stock that a holder of such number of shares of such capital stock would
own or be entitled to receive as a result of such event if such holder had held
such number of shares immediately prior to the record date for, or effectiveness
of, such event, and the prices for such shares shall be similarly equitably
adjusted.


    Section 6.15.          Effective Time.  This Agreement (other than
Section 6.10, which shall be effective as of the date hereof) shall be effective
only as of and after the occurrence of the Combination Closing and only if the
Existing Governance Agreement shall not have terminated as to Mr. Diller prior
to or at such Combination Closing (the time this Agreement becomes effective,
the “Effective Time”).


    Section 6.16.          Entire Agreement.  Except as otherwise expressly set
forth herein, this Agreement embodies the complete agreement and understanding
between the parties hereto with respect to the subject matter hereof and thereof
and supersede and preempt any prior understandings, agreements or
representations by or between the parties, written or oral, that may
24

--------------------------------------------------------------------------------

have related to the subject matter hereof in any way.  Effective as of the
Effective Time, the Existing Governance Agreement shall terminate and shall be
superseded by this Agreement.


    Section 6.17.          Interpretation.  References in this Agreement to
Articles and Sections shall be deemed to be references to Articles and Sections
of this Agreement, unless the context shall otherwise require.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of such agreement or
instrument.


    Section 6.18.          Headings.  The titles of Articles and Sections of
this Agreement are for convenience only and shall not be interpreted to limit or
otherwise affect the provisions of this Agreement.














[Signature Page Follows]
25

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Governance Agreement to be duly executed as of the day and year first
above written.


 
EXPEDIA GROUP, INC.
 
By
   
Name:
Mark. D. Okerstrom
 
Title:
President and Chief Executive Officer
         



Barry Diller























[Signature Page to Second Amended and Restated Governance Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1


Family Entities




·
The Arrow 1999 Trust, dated September 16, 1999, as amended





·
The Diller Foundation d/b/a The Diller – von Furstenberg Family Foundation




--------------------------------------------------------------------------------

SCHEDULE 2


Number of Original Shares

--------------------------------------------------------------------------------

SCHEDULE 3


Unexchanged Class B Share Number



--------------------------------------------------------------------------------

SCHEDULE 4


Joinder to Second Amended and Restated Governance Agreement


This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the Second
Amended and Restated Governance Agreement, dated as of April 15, 2019 (the “New
Governance Agreement”), by and among Expedia Group, Inc., a Delaware
corporation, and Barry Diller, as the same may be amended from time to time. 
Capitalized terms used, but not defined, herein shall have the meaning ascribed
to such terms in the New Governance Agreement.


The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the New Governance Agreement, effective commencing on the date hereof
and as a condition to the undersigned becoming a Beneficial Owner of shares of
Covered Class B Stock, for the limited purposes of Section 1.01, Article IV and
Article VI (except Section 6.10) of the New Governance Agreement, and shall have
all of the rights and obligations of the Stockholder under, and agrees to be
bound by all of the terms, provisions and conditions contained in, the
aforementioned Sections as if it had executed the New Governance Agreement.


Article VI, with the exception of Sections 6.07 and 6.10, of the New Governance
Agreement is hereby incorporated by reference, mutatis mutandis.


IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.


Date:          ______________, ______



 
[NAME OF JOINING PARTY]
       
By:
     
Name:
   
Title:
   
Address for Notices:

--------------------------------------------------------------------------------

SCHEDULE 5


Form of Proxy and Power of Attorney


The undersigned stockholder of Expedia Group, Inc., a Delaware corporation (the
“Company”), hereby appoints and constitutes Barry Diller the attorney and proxy
of the undersigned, with full power of substitution and resubstitution, with
respect to the undersigned’s right to vote (whether at any meeting of the
stockholders of the Company or pursuant to any action by written consent) each
of the outstanding shares of class B common stock, $0.0001 par value per share,
of the Company (“Class B Common Stock”) owned of record by the undersigned as of
the date of this proxy set forth below (the “Shares”).  Upon the execution
hereof, all prior proxies given by the undersigned with respect to any of the
Shares are hereby revoked, and the undersigned agrees that (1) no subsequent
proxies will be given with respect to any of the Shares and (2) the undersigned
shall not vote any of the Shares (whether at any meeting of the stockholders of
the Company or pursuant to any action by written consent), in each case so long
as this proxy is in effect.


The attorney and proxy named above will be empowered, and may exercise this
proxy, to vote the Shares at any time at any meeting of the stockholders of the
Company, however called, or in connection with any solicitation of written
consents from stockholders of the Company, on any matters as to which such
Shares are entitled to vote.


This proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the undersigned (including any
transferee of any of the Shares).


The undersigned hereby agrees that, at such time as this proxy is revoked or
otherwise no longer provides the attorney and proxy named above with sole voting
control over the Shares, the undersigned shall be deemed to have irrevocably
exercised his or her option pursuant Section C(2) of Article IV of the
Certificate of Incorporation of the Company (or any successor provision) to
convert such Shares into shares of common stock, $0.0001 par value per share, of
the Company (or such other securities into which such Shares are then
convertible) and, without any further action on the part of the undersigned,
such Shares shall be deemed to be so converted.


If any provision of this proxy or any part of any such provision is held under
any circumstances to be invalid or unenforceable in any jurisdiction, then this
proxy shall be deemed to be revoked.


This proxy shall terminate upon the written notice of the undersigned to the
attorney and proxy named above.


Dated:  ___________





 
Name:
 
Address for Notices:






--------------------------------------------------------------------------------

 
Number of shares of Class B Common Stock owned of record as of the date of this
proxy as to which this proxy will apply:
   




--------------------------------------------------------------------------------